Exhibit 10.2

 
EXECUTION VERSION



 


 


 


 


PINEDALE CORRIDOR, LP
 


 
a Delaware Limited Partnership
 


 


 
FIRST AMENDED AND RESTATED
 
LIMITED PARTNERSHIP AGREEMENT
 


 
Dated as of December 20, 2012
 


 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 

     Page

ARTICLE 1
DEFINITIONS
1
1.1
Definitions
1
1.2
Interpretation
10
ARTICLE II
FORMATION OF THE PARTNERSHIP
10
2.1
Formation; Governmance by the Act
10
2.2
Name and Place of Business
10
2.3
Filings and Registrations
10
2.4
Term
10
2.5
Organizational Expenses and LGS Transaction Expenses
10
2.6
Partner Representations and Warranties
11
2.7
Special Purpose Bankruptcy Remote Entity Provisions
11
2.8
LGS Lease and LGS Equity Investors’ Agreement; Indemnification
11
2.9
Indemnification
11
ARTICLE III
PURPOSE
12
3.1
Business Purpose
12
3.2
Powers
12
ARTICLE IV
CAPITAL CONTRIBUTIONS; PARTNERSHIP INTERESTS
12
4.1
Nominal Initial Capital Contributions
12
4.2
Initial Capitalization
12
4.3
Additional Capital Contributions
13
4.4
Capital Accounts
13
4.5
No Right to Return of Capital Contributions; No Priority
13
4.6
Authority to Issue New Units; Participation Rights
14
4.7
Partner Loans
14
4.8
Conversion of General Partnership Interests
14
4.9
Unit Certificates
15
ARTICLE V
COMPENSATION OF GENERAL PARTNER
15
5.1
Reimbursement of Out-of-Pocket Costs
15
5.2
Management Fee
15
ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS
15
6.1
Non Liquidation Cash Distributions
15
6.2
Liquidation Distributions
15
6.3
Profits, Losses and Distributive Shares of Tax Items
16
6.4
Allocation of Income, Loss and Credits
16
6.5
Special Rules Regarding Allocation of Tax Items
16
6.6
No Priority
19

 
 
 
i

--------------------------------------------------------------------------------

 
 
 
6.7
Tax Withholding
19
ARTICLE VII
MANAGEMENT AND CONTROL
19
7.1
Management by the General Partner
19
7.2
Rights, Powers and Authority of General Partner
19
7.3
Actions Requiring a Class B Limited Partner Majority
20
7.4
Advisory Board; Observer Rights
22
7.5
Other Businesses of Partners
23
7.6
Exculpation and Indemnification
23
7.7
Partnership Assets to be Used First
24
7.8
No Preferential Transactions with Partners
24
ARTICLE VIII
ACCOUNTING AND BANK ACCOUNTS
24
8.1
Books and Records
24
8.2
Taxable and Fiscal Year
25
8.3
Reporting
25

8.4
Tax Returns and Elections; Tax Matters Partner
25
8.5
Section 754 Election
26
8.6
Bank Accounts
26
ARTICLE IX
LIMITED PARTNERS
26
9.1
Rights of Limited Partners
26
9.2
Limitation of Limited Partners’ Liability
26
9.3
Power of Attorney
26
9.4
Changes in Addresses
27
9.5
General Partner as Limited Partner
27
ARTICLE X
TRANSFERS OF PARTNERSHIP INTERESTS BY LIMITED PARTNERS
27
10.1
General Restrictions
27
10.2
Permitted Transfers
28
10.3
Substitute Limited Partners
28
10.4
Effect of Bankruptcy, Death, Incompetency or Termination of a Limited Partner
28
10.5
Effect of Admission as a Substitute Limited Partner
29
10.6
Withdrawal of a Limited Partner
29
10.7
Right of First Bid
29
10.8
Tag-Along Right in Favor of Class B Limited Partnership Interests
30
ARTICLE XI
CHANGES IN THE GENERAL PARTNER AND TRANSFERS OF GENERAL PARTNERSHIP INTERESTS
31
11.1
General Restrictions
31
11.2
Permitted Transfers
32
11.3
Withdrawal or Removal of a General Partner
32
11.4
Effect of Withdrawal or Removal of a General Partner
32
11.5
Additional or Successor General Partners
34
11.6
Changes in General Partners
35

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
ARTICLE XII
DISSOLUTION AND TERMINATION
35
12.1
Events Causing Dissolution
35
12.2
Effect of Dissolution
35
12.3
Application of Proceeds
36
ARTICLE XIII
DISPUTE RESOLUTION
36
13.1
Disputes
36
13.2
Negotiations to Resolve Disputes
36
13.3
Arbitration
36
13.4
Survival
37
ARTICLE XIV
MISCELLANEOUS
37
14.1
Meetings
37
14.2
Title to Assets
38
14.3
Nature of Interest in the Partnership
38
14.4
Notices
38
14.5
Third Party Beneficiaries
38
14.6
Entire Agreement
38
14.7
Amendments
38
14.8
Governing Law
38
14.9
Severability
39
14.10
Binding Agreement
39
14.11
Headings
39
14.12
Counterparts; Electronic Delivery
39



 





 
iii

--------------------------------------------------------------------------------

 

PINEDALE CORRIDOR, LP


FIRST AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT


THIS FIRST AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT of Pinedale
Corridor, LP (the “Partnership”) is made and entered into as of December 20,
2012 (the “Effective Date”) by and among the Partnership, Pinedale GP, Inc., a
Delaware corporation (the “General Partner”) and each Person set forth from time
to time on Exhibit A attached hereto, as the Limited Partners.  The General
Partner and the Limited Partners are sometimes collectively referred to herein
as the “Partners” or, individually, as a “Partner.”
 
RECITALS
 
A.           The General Partner formed the Partnership by filing the
Certificate with the Secretary of State of the State of Delaware on December 3,
2012 (the “Formation Date”).
 
B.           The General Partner and the Initial Limited Partner entered into
the Limited Partnership Agreement for the Partnership (the “Original Partnership
Agreement”) on the Formation Date.
 
C.           The parties hereto desire to associate themselves together through
the Partnership for the conduct of the Business, and, in connection therewith,
to amend and restate the Original Partnership Agreement in accordance with the
terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements, covenants, and
undertakings herein contained, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS


1.1           Definitions.  As used herein, the following terms shall have the
following meanings unless the context otherwise specifies:
 
“AAA” has the meaning set forth in Section 13.3(a).
 
“AAA Rules” has the meaning set forth in Section 13.3(a).
 
“Acceptance Notice” has the meaning set forth in Section 10.7(c).
 
“Accountant” means the firm of independent public accountants engaged by the
Partnership from time to time.
 
“Act” means the Delaware Revised Uniform Limited Partnership Act, as amended
from time to time.
 
“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner's Capital Account as of the end of the
relevant fiscal year, after giving effect to
 

 
 

--------------------------------------------------------------------------------

 

the following adjustments:  (i) increased for any amounts such Partner is
unconditionally obligated to restore and the amount of such Partner's share of
Partnership Minimum Gain and Partner Minimum Gain after taking into account any
changes during such year; and (ii) reduced by the items described in Treasury
Regulation § 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
 
“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.  However, for purposes of
this Agreement, the Partnership shall not be deemed to be an Affiliate of any of
the Partners.
 
“Agreement” means this Agreement of Limited Partnership of Pinedale Corridor,
LP, as amended from time to time.
 
“Arbitration Notice” has the meaning set forth in Section 13.3(a).
 
“Assignee” means a Person to whom a Limited Partnership Interest has been
transferred, by transfer, assignment, or otherwise, in a manner permitted under
this Agreement, but who has not become a Substitute Limited Partner.
 
“Available Cash” means the gross cash proceeds of the Partnership less any
amount used by the Partnership to pay, or to establish reserves for the payment
by the Partnership of, operating costs, capital expenditures, debt payments, and
any other expenditures or contingencies of the Partnership, all as determined by
the General Partner.
 
“Bankruptcy Action” means, with respect to any Person, if such Person:


(a)           makes an assignment for the benefit of creditors,


(b)           files a voluntary petition in bankruptcy,


(c)           is adjudged a bankrupt or insolvent, or has entered against it an
order for relief, in any bankruptcy or insolvency proceedings,


(d)           consents to, orchestrates or participates in the orchestration of,
or files a petition or answer seeking for itself, any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation,


(e)           files an answer or other pleading admitting or failing to contest
the material allegations of a petition filed against it in any bankruptcy or
insolvency proceeding,


(f)           seeks, consents to, orchestrates or participates in the
orchestration of, or acquiesces in the appointment of a trustee, receiver,
liquidator, sequestrator, custodian or any similar official of or for such
Person or of all or any substantial part of its properties,


(g)           fails to cause the dismissal of any proceeding against such Person
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any statute, law or regulation within one
hundred twenty (120) days after the commencement of such proceeding,

 
2

--------------------------------------------------------------------------------

 

(h)           fails to cause the vacation or stay of any appointment of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of its properties made without such Person’s consent or acquiescence, within
ninety (90) days after such appointment and, if stayed within such time period,
the vacation of such appointment within ninety (90) days after the expiration of
such stay, or


(i)           takes any action in furtherance of any of the foregoing.


“Beneficial Owner” a Person shall be deemed the “Beneficial Owner” of, and shall
be deemed to “beneficially own” and have “beneficial ownership of” any equity
interests or other securities:


(a)           which such Person or any of such Person’s Affiliates, directly or
indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;


(b)           which such Person or any of such Person’s Affiliates, directly or
indirectly, has the right to vote or dispose of or has “beneficial ownership” of
(as determined pursuant to Rule 13d-3 of the General Rules and Regulations under
the Exchange Act), including pursuant to any agreement, arrangement or
understanding, whether or not in writing; provided, however, that a Person shall
not be deemed the “Beneficial Owner” of, or to “beneficially own,” any equity
interest or other security under this subparagraph (b) as a result of an
agreement, arrangement or understanding to vote such equity interest or other
security if such agreement, arrangement or understanding: (i) arises solely from
a revocable proxy given in response to a public proxy or consent solicitation
made pursuant to, and in accordance with, the applicable provisions of the
General Rules and Regulations under the Exchange Act, and (ii) is not also then
reportable by such Person on a Schedule 13D under the Exchange Act (or any
comparable or successor report); or


(c)           which are “beneficially owned,” directly or indirectly, by any
other Person (or any Affiliate thereof) with which such Person (or any of such
Person’s Affiliates) has any agreement, arrangement or understanding (whether or
not in writing), for the purpose of acquiring, holding, voting (except pursuant
to a revocable proxy as described in the proviso to subparagraph (b)) or
disposing of any voting equity interests or other securities of the Company;


provided, however, that (x) a Person engaged in business as an underwriter of
securities shall not be deemed the “Beneficial Owner” of or to “beneficially
own” any equity interests or other securities acquired through such Person’s
participation in good faith in a firm commitment underwriting and (y) the
existence of rights of first bid, pre-emptive rights, drag along rights, or tag
along rights set forth in this Agreement shall not themselves cause one Person
to be deemed the Beneficial Owner of Company Equity Interests held by one or
more other Partners.


“Bid” has the meaning set forth in Section 10.7(b).
 
“Bid Price” has the meaning set forth in Section 10.7(b).
 

 
3

--------------------------------------------------------------------------------

 

“Bid Terms” has the meaning set forth in Section 10.7(b).
 
“Business” has the meaning set forth in Section 3.1.
 
“Capital Account” means the separate account established and maintained for each
Partner by the Partnership pursuant to Section 4.4.
 
“Capital Contribution” means, with respect to a Partner, the total amount of
cash and the Fair Value of property contributed by such Partner (or such
Partner’s predecessor in interest) to the capital of the Partnership for such
Partner’s Partnership Interest (which aggregate net amount is set forth opposite
the name of such Partner on Schedule A attached hereto).
 
“Certificate” means the Certificate of Limited Partnership of the Partnership
duly filed in accordance with the Act, as amended from time to time.
 
“Class A Limited Partnership Interests” means, at any time, the Limited
Partnership Interests, if any, into which General Partnership Interests have
been converted pursuant to Section 4.8 and as may otherwise be issued from time
to time, without regard to the identity of the Limited Partner or Limited
Partners holding such Limited Partnership Interests at such time.
 
“Class B Limited Partner Majority” means the affirmative vote or consent of
Limited Partners holding a majority of the outstanding Units representing Class
B Limited Partnership Interests held at the relevant time by all Limited
Partners other than Limited Partners that are Affiliates of the General Partner.
 
“Class B Limited Partnership Interests” means, at any time, the Limited
Partnership Interests described on Schedule A attached hereto as being held by
Class B Limited Partners, as such schedule is in effect on the Effective Date
and may be amended from time to time, without regard to the identity of the
Limited Partner or Limited Partners holding such Limited Partnership Interests
at such time.
 
“Code” means Title 11 of the United States Code, 11 U.S.C. Section 101 et seq.,
as amended.
 
“Company Equity Interests” means the equity interests issued by the Partnership,
including the General Partnership Interests, the Limited Partnership Interests,
or any other interest which would be classified as equity on the Partnership’s
balance sheet under generally accepted accounting principles and any right to
acquire such equity interests in the Partnership, including upon conversion or
exercise of securities.  References herein to a percentage of Company Equity
Interests means Company Equity Interests which confer on the holder thereof the
right to receive the applicable percentage of dividends, distributions,
including liquidating distributions, or other payments with respect to the
Company Equity Interests.
 
“Credits” means all investment tax credits or other tax credits allowed by the
Code with respect to the Partnership Properties or the activities of the
Partnership.
 
“Debt” means (a) any indebtedness for borrowed money or the deferred purchase
price of property as evidenced by a note, bonds, or other instruments, (b)
obligations as lessee under capital leases, (c) liabilities for the deferred
purchase price of property (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property), (d) all liabilities which
 

 
4

--------------------------------------------------------------------------------

 

would appear on a balance sheet prepared in accordance with generally accepted
accounting principles in respect of Synthetic Leases assuming such Synthetic
Leases were accounted for as capital leases, (e) all liabilities for borrowed
money secured by any lien with respect to any property owned (whether or not the
owner has assumed or otherwise become liable for such liabilities), (f) all
liabilities in respect of letters of credit or instruments serving a similar
function issued or accepted by banks and other financial institutions (whether
or not representing obligations for borrowed money), and (g) obligations under
guarantees of indebtedness or obligations of the kinds referred to in clause (a)
through (f) of this definition.
 
“Dispute” has the meaning set forth in Section 13.1.
 
“Disqualified Person” has the meaning ascribed to such term in the LGS Equity
Investors’ Agreement on the date hereof.
 
“Distributions” means any distributions by the Partnership to the Partners of
cash, property, Liquidation Proceeds or other amounts.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Value” of an asset means its fair market value, as reasonably determined
by the General Partner (unless otherwise specified herein).
 
“Former General Partner” has the meaning set forth in Section 11.4(c).
 
“General Partner” means Pinedale GP, Inc., a Delaware corporation, and any of
its successors and permitted assigns that is admitted to the Partnership as a
general partner of the Partnership, in each such Person’s capacity as a general
partner of the Partnership.
 
“General Partner Parties” has the meaning set forth in Section 7.6(a).
 
“General Partnership Interest” means the interest in the Partnership held by a
General Partner in its capacity as a general partner of the Partnership.
 
“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, court, commission, board, bureau, agency,
or instrumentality, or any regulatory, administrative or other department,
agency, or any political or other subdivision, department, or branch of any of
the foregoing.
 
“Income” and “Loss” mean, respectively, for each fiscal year or other period, an
amount equal to the Partnership's taxable income or loss for such year or
period, determined in accordance with Code Section 703(a), except that for this
purpose (i) all items of income, gain, deduction or loss required to be
separately stated by Code Section 703(a)(1) shall be included in taxable income
or loss; (ii) tax exempt income shall be added to taxable income or loss; (iii)
any expenditures described in Code Section 705(a)(2)(B) (or treated as Code
Section 705(a)(2)(B) expenditures pursuant to Treasury Regulation §
1.704-1(b)(2)(iv)(i)) and not otherwise taken into account in computing taxable
income or loss shall be subtracted; and (iv) taxable income or loss shall be
adjusted to reflect any item of income, gain, loss or deduction specifically
allocated in Article VI.
 
“Initial Limited Partner” means TTO.
 

 
5

--------------------------------------------------------------------------------

 

“Leased Property” has the meaning set forth in the LGS Lease, and includes (i)
the Liquids Gathering System (as defined in the LGS Lease) and the Personal
Property (as defined in the LGS Lease) and (ii) any Permitted Capital
Improvements and Additional Lines (as defined in the LGS Lease), Parts (as
defined in the LGS Lease), and other assets or properties that are included from
time to time in the Leased Property in accordance with the Lease, in all cases
irrespective of whether, at the relevant time, the Leased Property is leased by
the Partnership to Ultra Newco (or a successor lessee) under the LGS Lease.
 
 “LGS Equity Investors’ Agreement” means that certain Equity Investors’
Agreement, dated as of the Effective Date, among the Partnership, Ultra Newco,
Pinedale GP, Inc., TTO, and Ross Avenue Investments, a copy of which is attached
hereto as Exhibit B.
 
“LGS Financing Documents” means (i) that certain Term Credit Agreement, dated as
of December 7, 2012, among the Partnership (as Borrower), KeyBank National
Association (as Lender and Agent), the other lender parties thereto from time to
time, KeyBanc Capital Markets and Bank of America Merrill Lynch, (as
Co-Arrangers, Co-Syndication Agents, and Co-Documentation Agents), KeyBanc
Capital Markets (as Sole Book Runner), and the other lender parties thereto from
time to time (the “Credit Agreement”), (ii) all ancillary agreements,
instruments, certificates, and other documents under which the Partnership’s
obligations under the Credit Agreement are secured, or that are otherwise
delivered in connection with or pursuant to the Credit Agreement, and (iii) all
agreements, instruments, certificates, and other documents that amend or replace
any of the foregoing, pursuant to a refinancing transaction or otherwise.
 
“LGS Lease” means that certain Lease, dated as of the Effective Date, between
the Partnership and Ultra Newco.
 
“LGS Purchase Agreement” means that certain Purchase and Sale Agreement, dated
as of December 7, 2012 (as amended December 12, 2012) between the Partnership
and Ultra Wyoming.
 
“LGS Transaction” means the transactions contemplated by the LGS Purchase
Agreement, the LGS Lease, and the LGS Financing Documents.  For clarity, the LGS
Transaction shall not include any issuance of equity by TTO to fund its Capital
Contributions.
 
“LGS Transaction Documents” means the LGS Purchase Agreement, the LGS Lease, the
LGS Financing Documents, the LGS Equity Investors’ Agreement, and any other
agreement, instrument, or other document to which the Partnership is a party or
by which the Partnership is bound in connection with the LGS Transaction, as any
such agreements, instruments, or documents may be amended from time to time.
 
“Lien” means any mortgage lien, deed of trust lien, vendor’s lien, security
interest, mechanic’s or materialman’s lien, or other lien or security interest.
 
“Limited Partner” means each Person executing this Agreement as a limited
partner and whose name is set forth from time to time on Exhibit A attached
hereto, including any Substitute Limited Partner, in each such Person's capacity
as a limited partner of the Partnership.
 
“Limited Partner Parties” has the meaning set forth in Section 7.6(a).
 

 
6

--------------------------------------------------------------------------------

 

“Limited Partnership Interest” means the interest in the Partnership held by a
Limited Partner in its capacity as a limited partner of the Partnership.
 
“Liquidation Proceeds” means all Partnership Properties at the time of
liquidation of the Partnership and all proceeds thereof.
 
“Management Fee” has the meaning set forth in Section 5.2.
 
“Nonrecourse Deduction” shall have the same meaning as nonrecourse deductions
set forth in Treasury Regulation § 1.704-2.  Generally, the amount of
Nonrecourse Deductions for a fiscal year equals the net increase in the amount
of Partnership Minimum Gain (determined in accordance with Treasury Regulation §
1.704-2(d)) during such year reduced (but not below zero) by the aggregate
distributions made during the year of proceeds of a Nonrecourse Liability that
are allocable to an increase in Partnership Minimum Gain, determined according
to the provisions of Treasury Regulation § 1.704-2(c) and (h).
 
“Nonrecourse Liability” means a Partnership liability with respect to which no
Partner bears the economic risk of loss as determined under Treasury Regulation
§ 1.752-1(a)(2) and Treasury Regulation § 1.752-2.
 
“Partner” or “Partners” has the meaning set forth in the Preamble.
 
“Partner Loans” has the meaning set forth in Section 4.7.
 
“Partner Minimum Gain” shall have the same meaning as partner nonrecourse debt
minimum gain as set forth in Treasury Regulation § 1.704-2(i)(3).  With respect
to each Partner Nonrecourse Debt, Partner Minimum Gain shall be determined by
computing for each Partner Nonrecourse Debt any gain which the Partnership would
realize if the Partnership disposed of the property subject to that liability
for no consideration other than full satisfaction of such liability.  For
purposes of computing gain, the Partnership shall use the basis of such property
which is used for purposes of maintaining Capital Accounts under Section
4.4.  In any taxable year in which a Revaluation occurs, the net increase or
decrease in Partner Minimum Gain for such taxable year shall be determined by:
(1) calculating the net decrease or increase in Partner Minimum Gain using the
current year's book value and the prior year's amount of Partner Minimum Gain,
and (2) adding back any decrease in Partner Minimum Gain arising solely from the
Revaluation.
 
“Partner Nonrecourse Debt” shall have the same meaning as partner nonrecourse
debt set forth in Treasury Regulation § 1.704-2(b)(4).
 
“Partner Nonrecourse Deductions” shall have the same meaning as partner
nonrecourse deductions set forth in Treasury Regulation §
1.704-2(i)(2).  Generally, the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a fiscal year equals the net increase
during the year in the amount of the Partner Minimum Gain (determined in
accordance with Treasury Regulation § 1.704-2(i)) reduced (but not below zero)
by the aggregate distributions made during the year of proceeds of a Partner
Nonrecourse Debt and allocable to the increase in Partner Minimum Gain,
determined according to the provisions of Treasury Regulation § 1.704-2(i).
 
“Partnership” has the meaning set forth in the Preamble.
 

 
7

--------------------------------------------------------------------------------

 

“Partnership Interest” refers to all of a Partner's rights and interests in the
Partnership as provided in this Agreement or under the Act, including, without
limitation, such Partner’s interest in the total capital, profits, and losses of
the Partnership, the right to vote on any matter as a Partner, or the right to
access the books and records, or other information in the possession, of the
Partnership.
 
“Partnership Minimum Gain” shall have the same meaning as partnership minimum
gain set forth in Treasury Regulation § 1.704-1(d)(1).  Partnership Minimum Gain
shall be determined, first, by computing for each Partnership Nonrecourse
Liability any gain which the Partnership would realize if the Partnership
disposed of the property subject to that liability for no consideration other
than full satisfaction of such liability and, then, aggregating the separately
computed gains.  For purposes of computing gain, the Partnership shall use the
basis of such property which is used for purposes of maintaining Capital
Accounts.  In any taxable year in which a Revaluation occurs, the net increase
or decrease in Partnership Minimum Gain for such taxable year shall be
determined by:  (1) calculating the net decrease or increase in Partnership
Minimum Gain, and (2) adding back any decrease in Partnership Minimum Gain
arising solely from the Revaluation.
 
“Partnership Properties” means all properties and assets (whether real,
personal, or mixed) that the Partnership may own or otherwise have an interest
from time to time.
 
“Percentage Interest” means, with respect to a Partner, the number of Units held
by such Partner divided by the total number of Units representing all
Partnership Interests.
 
“Person” means any individual, firm, corporation, limited liability company,
partnership or other entity.
 
“Power of Attorney” means the power of attorney described and granted in Section
9.3.
 
“Purchase Date” has the meaning set forth in Section 11.4(d).
 
“Purchaser” has the meaning set forth in Section 11.4(d).
 
“Purchasing Partner” and “Purchasing Partners” have the meanings set forth in
Section 10.7(d).
 
“Revaluation” shall mean the occurrence of any event described in clause (x),
(y) or (z) of Section 4.4 of this Agreement in which the book basis of
Partnership Property is adjusted to its Fair Value.
 
“Ross Avenue Investments” means Ross Avenue Investments, LLC, a Delaware limited
liability company.
 
“Substitute Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 10.3.
 
“Subject Interest” has the meaning set forth in Section 10.8.
 
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under generally accepted accounting principles and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for United States federal income tax purposes, other than any such lease
under
 

 
8

--------------------------------------------------------------------------------

 

which such Person is the lessor; but for clarity not including the LGS Lease
(which the parties expect to be treated as a “true lease” for United States
federal income tax purposes).
 
“Tag-Along Election Notice” has the meaning set forth in Section 10.8.
 
“Tag-Along Interest” has the meaning set forth in Section 10.8.
 
“Tag-Along Right Holder” has the meaning set forth in Section 10.8.
 
“Tag-Along Transfer Notice” has the meaning set forth in Section 10.8.
 
“Transfer” means any sale, charge, gift, pledge, encumbrance, mortgage, transfer
or any other disposition of Company Equity Interests (or any interest therein)
whatsoever, whether voluntary or involuntary.  A Transfer shall be deemed to be
involuntary if it involves any transaction, proceeding or action by or in which
the Partner or other Beneficial Owner of Company Equity Interests shall be
involuntarily deprived or divested of any right, title or interest in or to any
of the Company Equity Interests (including, without limitation, any seizure
under levy of attachment or execution, transfer in connection with bankruptcy or
other court proceeding to a trustee or receiver or other officer or agency or
any transfer to a state or to a public officer or agency pursuant to any statute
pertaining to escheat or abandoned property).
 
“Transfer Notice” has the meaning set forth in Section 10.7(a).
 
“Treasury Regulations” mean the regulations promulgated by the Treasury
Department with respect to the Code, as such regulations are amended from time
to time, or corresponding provisions of future regulations.
 
“TTO” means CorEnergy Infrastructure Trust, Inc. (f/k/a Tortoise Capital
Resources Corporation), a Maryland corporation.
 
“TTO Guaranty” means any guaranty provided by TTO for any indebtedness of the
Partnership or obligations under the LGS Lease.
 
“Ultra Newco” means Ultra Wyoming LGS, LLC, a Wyoming limited liability company.
 
“Ultra Wyoming” means Ultra Wyoming, Inc., a Wyoming corporation.
 
“Unit” means a unit representing a General Partnership Interest or a Limited
Partnership Interest.
 
“Valuation  Date” has the meaning set forth in Section 11.4(d).
 
“Wholly Owned Affiliate” of any Person means:
 
(a)           an Affiliate of such Person, one hundred percent (100%) of the
voting stock or Beneficial Ownership of which is owned directly by such Person,
or by any Person who, directly or indirectly, owns one hundred percent (100%) of
the voting stock or Beneficial Ownership of such Person,
 

 
9

--------------------------------------------------------------------------------

 

(b)           an Affiliate of such Person that, directly or indirectly, owns one
hundred percent (100%) of the voting stock or Beneficial Ownership of such
Person, and
 
(c)           any Wholly Owned Affiliate of any Affiliate described in clauses
(a) or (b) of this definition.
 
1.2           Interpretation.  Unless the context requires otherwise: (a) the
gender (or lack of gender) of all words used in this Agreement includes the
masculine and feminine; (b) references to Articles and Sections refer to
Articles and Sections of this Agreement unless expressly provided otherwise; (c)
references to Schedules and Exhibits, if any, refer to the Schedules and
Exhibits attached to this Agreement, each of which is made a part hereof for all
purposes; (d) references to laws refer to such laws as they may be amended from
time to time, and references to particular provisions of a law include any
corresponding provisions of any succeeding law; (e) references to money refer to
legal currency of the United States of America; (f) the singular form of nouns,
pronouns and verbs shall include the plural and vice versa; (g) “shall” and
“will” have equal force and effect; (h) the words “include,” “including,” or
“includes” shall be read to be followed by the words “without limitation” or
words having similar import; and (i) the word “or” will have the inclusive
meaning represented by the phrase “and/or”.
 
ARTICLE II
 
FORMATION OF THE PARTNERSHIP


2.1           Formation; Governance by the Act.  The Partnership was formed on
the Formation Date as described in the Recitals.  Except as otherwise provided
in this Agreement to the contrary, the rights and obligations of the Partners
and the administration and termination of the Partnership shall be governed by
the Act.
 
2.2           Name and Place of Business.  The business of the Partnership shall
be conducted under the name of “Pinedale Corridor, LP”  The principal place of
business of the Partnership shall be 4200 W. 115th Street, Suite 210, Leawood,
Kansas 66211 or such other place in the United States as the General Partner may
from time to time designate by written notice to the Limited Partners.  The
registered office and the registered agent of the Partnership for service of
process, as required by the Act, shall be as designated from time to time by the
General Partner.
 
2.3           Filings and Registrations.  The General Partner shall cause the
due execution and filing, with the Secretary of State of the State of Delaware
and such other proper authorities in each jurisdiction where the Partnership
conducts its business, of all appropriate organizational and administrative
documents of or with respect to the Partnership.  The General Partner may take
any action it deems necessary or appropriate for the Partnership to conduct or
do business as a limited partnership in any state in which the conduct of
business by the Partnership may require such action, provided that in any such
event the Partnership shall at all times continue to be a limited partnership
formed under and governed by the provisions of the Act.
 
2.4           Term.  The term of the Partnership shall be perpetual, unless
sooner terminated in accordance with the provisions of Article XII or as
otherwise provided by law.
 
2.5           Organizational Expenses and LGS Transaction Expenses.  The
Partnership shall pay, by direct payment or reimbursement to the relevant party
upon the receipt of appropriate
 

 
10

--------------------------------------------------------------------------------

 

supporting documentation, (a) all costs and expenses incurred by the Partners
and their Affiliates in connection with organizing the Partnership, including
the preparation of the Certificate and this Agreement, (b) all costs and
expenses of the Partners and their Affiliates incurred in connection with
negotiating, documenting, and implementing the LGS Transaction, (c) all costs
and expenses incurred by TTO and its Affiliates in forming the General Partner,
and (d) all costs and expenses incurred by Ross Avenue Investments and its
Affiliates in connection with the acquisition by Ross Avenue Investments of its
Partnership Interest and the participation by Ross Avenue Investments in the LGS
Transaction as a Limited Partner of the Partnership (including the costs and
expenses of due diligence and the review, analysis, negotiation, and drafting of
all LGS Transaction Documents, irrespective of whether Ross Avenue Investments
is a party thereto), including all such legal, consulting, and advisory fees and
costs; provided, however, that (x) the costs and expenses payable to or on
behalf of Ross Avenue Investments and its Affiliates pursuant to this Section
2.5 shall be subject to an aggregate maximum amount of $200,000, and (y) the
costs and expenses payable to or on behalf of TTO or the General Partner
pursuant to this Section 2.5 shall not include any costs or expenses (including
attorneys’ fees, underwriting fees, or commissions) incurred in connection with
raising public or private equity for TTO or the Partnership (including, for
clarity, the equity investment of Ross Avenue Investments in the Partnership).
 
2.6           Partner Representations and Warranties.  Each Partner hereby
represents and warrants to the Partnership and to each other Partner that:  (a)
in the case of a Partner who is not a natural person, that the Partner is duly
organized, validly existing, and in good standing under the law of its state of
organization and that it has the requisite power and authority to execute this
Agreement and to perform its obligations hereunder; (b) the Partner is acquiring
its Partnership Interest for such Partner's own account as an investment and
without an intent to resell or distribute such Partnership Interest; and (c) the
Partner acknowledges that the Interests have not been registered under the
Securities Act of 1933, as amended, or any state securities laws, and such
Partner's Interest may not be resold or transferred by the Partner without
appropriate registration or the availability of an exemption from such
requirements.
 
2.7           Special Purpose Bankruptcy Remote Entity Provisions.  For so long
as the LGS Lease remains outstanding, reference is hereby made to Part B of
Schedule 27.1 of the LGS Lease, and notwithstanding anything to the contrary
herein, neither Partner shall cause the Partnership to fail to comply with those
provisions in the LGS Lease relating to the status of the Partnership as a
special purpose bankruptcy remote entity, and the General Partner shall comply
with those provisions in the LGS Lease relating to its status as a special
purpose bankruptcy remote entity.
 
2.8           LGS Lease and LGS Equity Investors’ Agreement.  The Partners
acknowledge and agree that the LGS Lease, the LGS Equity Investors’ Agreement
and the LGS Financing Documents (including the TTO Guaranty) contain
requirements and limitations applicable to the Partnership, the Partners and
their Affiliates, including with respect to, among other things, confidentiality
and the Transfer and ownership of, and Liens on, Partnership Interests.  Each
Partner agrees to comply with such Partner’s obligations under the LGS Equity
Investors’ Agreement, and not to take any action, or fail to take any action,
that would cause the Partnership to breach any of its obligations under the LGS
Lease, the LGS Equity Investors’ Agreement, or the LGS Financing Documents.
 
2.9           Indemnification.  Each Partner agrees to indemnify the Partnership
and the other Partners from and against any loss, expense, damage or injury
suffered, sustained or incurred by the Partnership or the other Partners caused
by (a) any condition, action or failure to act by or involving
 

 
11

--------------------------------------------------------------------------------

 

the indemnifying Partner or any Affiliate of the indemnifying Partner that
results in a breach by such Partner, any of its Affiliates or the Partnership of
this Agreement, the LGS Equity Investors’ Agreement, the LGS Financing Documents
or the LGS Lease, or (b) in the case that the indemnifying partner is the
General Partner or an Affiliate of the General Partner, (i) any CORR Default (as
defined in the Credit Agreement) or (ii) any of the following: (A) the Capital
Contribution by the General Partner of 1,050,420 common units of NGL Energy
Partners, LP (the “NGL Units”), (B) the transfer of the NGL Units by the
Partnership to Ultra Wyoming in partial satisfaction of the Purchase Price under
the LGS Purchase Agreement, or (C) any breach by the Partnership of Section 3 of
the First Amendment, dated December 12, 2012, to the LGS Purchase
Agreement.  Such indemnity shall be subject to an aggregate cap equal to the
indemnifying Partner’s aggregate Capital Contributions, and indemnifiable
losses, expenses, damages or injuries shall under no circumstances include
consequential, special, exemplary, punitive, or noneconomic damages, including
lost profits.  All indemnity payments shall be made first from Available Cash
otherwise distributable to the indemnifying Partner at the time, provided that
the unavailability or insufficiency of Available Cash for such purpose shall not
limit or delay the indemnifying Partner’s obligation to make any indemnification
payment promptly and in full.
 
ARTICLE III
 
PURPOSE


3.1           Business Purpose.  The Partnership is organized solely for the
purpose of acquiring, owning, holding, maintaining, financing, refinancing,
mortgaging, encumbering, renovating, operating, leasing, managing and/or selling
the Leased Property (such purposes, collectively the “Business”).
 
3.2           Powers.  Subject to any express limitations set forth in this
Agreement, the Partnership shall have the power and authority to take and
perform any and all acts and activities and to execute and deliver such
documents, instruments and agreements as may be considered by the General
Partner, in its sole discretion, to be necessary, appropriate, or desirable to
accomplish or further the Business or to protect or benefit the Partnership.
 
ARTICLE IV
 
CAPITAL CONTRIBUTIONS; PARTNERSHIP INTERESTS


4.1           Nominal Initial Capital Contributions.  On the Formation Date, the
General Partner and the Initial Limited Partner made nominal initial Capital
Contribution of $1.00 and $99.00, respectively.  On the Effective Date, such
nominal initial Capital Contributions will be returned to the General Partner
and the Initial Limited Partner upon the initial capitalization of the
Partnership pursuant to Section 4.2, and the Limited Partnership Interest of the
Initial Limited Partner shall be canceled.
 
4.2           Initial Capitalization.  On the Effective Date, the Partners will
make the Capital Contributions set forth in Exhibit A, and thereafter (a) Ross
Avenue Investments shall be admitted to the Partnership as a Limited Partner and
(b) each Partner’s Percentage Interest, and the number and class of Units held
by each Partner, shall be as set forth in Exhibit A hereto.
 

 
12

--------------------------------------------------------------------------------

 

4.3           Additional Capital Contributions.  Except as provided in Sections
4.1 and 4.2, no Partner shall be obligated to make any Capital Contributions.
 
4.4           Capital Accounts.  A separate Capital Account shall be maintained
for each Partner.  Each Partner's Capital Account shall be (a) increased by (i)
the amount of money contributed by such Partner, (ii) the Fair Value of property
contributed by such Partner (net of liabilities secured by such contributed
property that the Partnership is considered to assume or take subject to Code
Section 752), (iii) allocations to such Partner, pursuant to Article VI, of
Partnership income and gain (or items thereof), and (iv) to the extent not
already netted out under clause (b)(ii) below, the amount of any Partnership
liabilities assumed by the Partner or which are secured by any property
distributed to such Partner; and (b) decreased by (i) the amount of money
distributed to such Partner, (ii) the Fair Value of property distributed to such
Partner (net of liabilities secured by such distributed property that such
Partner is considered to assume or take subject to Code Section 752), (iii)
allocations to such Partner, pursuant to Article VI, of Partnership loss and
deduction (or items thereof), and (iv) to the extent not already netted out
under clause (a)(ii) above, the amount of any liabilities of the Partner assumed
by the Partnership or which are secured by any property contributed by such
Partner to the Partnership.
 
In the event any interest in the Partnership is transferred in accordance with
the terms of this Agreement, the transferee shall succeed to the Capital Account
of the transferor to the extent it relates to the transferred interest.
 
In the event of (x) an additional Capital Contribution by an existing or an
additional Partner of more than a de minimis amount or a distribution of
property which results in a shift in Percentage Interests, (y) the distribution
by the Partnership to a Partner of more than a de minimis amount of property
(other than money) or a distribution of property in exchange for a partnership
interest or (z) the liquidation of the Partnership within the meaning of
Treasury Regulation § 1.704-1(b)(2)(ii)(g), the book basis of the Partnership
Property shall be adjusted to Fair Value and the Capital Accounts of all the
Partners shall be adjusted simultaneously to reflect the aggregate net
adjustment to book basis as if the Partnership recognized gain and loss equal to
the amount of such aggregate net adjustment; provided, however, that the
adjustments resulting from clause (x) or (y) above shall be made only if and to
the extent the General Partner determines that such adjustments are reasonably
necessary or appropriate to reflect the relative economic interests of the
Partners.
 
In the event that Partnership Property is subject to Code § 704(c) or is
revalued on the books of the Partnership in accordance with the preceding
paragraph pursuant to § 1.704-1(b)(2)(iv)(f) of the Treasury Regulations, the
Partners’ Capital Accounts shall be adjusted in accordance with §
1.704-1(b)(2)(iv)(g) of the Treasury Regulations for allocations to the Partners
of depreciation, amortization, and gain or loss, as computed for book purposes
(and not tax purposes) with respect to such Partnership Property.
 
4.5           No Right to Return of Capital Contributions; No Priority.  Except
as otherwise expressly provided in this Agreement, no Partner shall be entitled
to (a) withdraw or demand the return of any part of its Capital Contribution,
reduce such Partner's Capital Account, or receive any distributions from the
Partnership, (b) demand or receive property other than cash in return for its
Capital Contribution, or (c) receive or accrue any interest on any part of its
Capital Contribution.  Except as otherwise expressly provided in this Agreement,
no Partner shall have any priority over any other Partner, as to the return of
such Partner's Capital Contribution or Capital Account balance.  An un-repaid
Capital Contribution is not a liability of the Partnership or any Partner.
 

 
13

--------------------------------------------------------------------------------

 

4.6           Authority to Issue New Units; Participation Rights.  Subject to
Section 7.3(a),  the General Partner may from time to time cause the Partnership
to issue to any Person (including, notwithstanding Section 7.3(f), to any
Partner or any Affiliate of any Partner) additional Units with such terms and
conditions as the General Partner may determine (collectively, “New Units”), and
in connection therewith, the General Partner shall have the authority to amend
this Agreement to reflect the issuance of the New Units; provided, however,
that, for so long as the LGS Equity Investors’ Agreement exists, it shall be a
condition to any such issuance that the person to whom the New Units are issued
shall be a party to the LGS Equity Investors’ Agreement and that the provisions
of Section 2.3 of the LGS Equity Investors’ Agreement shall have been complied
with.  Furthermore, if the General Partner determines to issue New Units, then
the Partnership shall offer to each Partner, in proportion to the relative
number of Units held by each such Partner, the right to purchase such New Units
on the same terms and conditions as the proposed issuance.  Any New Units not
initially subscribed for by the Partners shall be reoffered to those Partners
electing initially to purchase their full proportionate share, in proportion to
the relative number of Units held by them or as they shall otherwise mutually
agree, and such process shall be repeated until all of the New Units are or are
not subscribed for by the Partners.  Any New Units not then subscribed for by
the Partners may be offered to Persons selected by the General Partner in its
sole discretion.  The General Partner shall determine the timing and such other
procedures as may be necessary and appropriate to enable the Partners to
exercise their rights hereunder; provided, that in no event shall the Partners
be given less than thirty (30) days’ and not more than ninety (90) days’ prior
written notice before being required to commit to purchase any New Units that
they shall have the right to purchase pursuant to this Section 4.6.  Any Partner
may assign all or a portion of its rights under this Section 4.6 to an Affiliate
of such Partner.
 
4.7           Partner Loans.  Subject to Section 7.3, the General Partner may
permit the Partnership to borrow funds from any Partner or any of its
Affiliates, on such terms and conditions as the General Partner may determine
(any such borrowing, a “Partner Loan”).  However, if the General Partner
determines to borrow funds pursuant to a Partner Loan, then the Partnership
shall offer to each Partner, in proportion to the relative number of Units held
by each such Partner, the right to participate in the Partner Loan on a pari
passu basis.  Any portion of the Partner Loan not initially subscribed for by
the Partners pursuant to such participation right shall be reoffered to those
Partners electing initially to participate to the full extent of their
proportionate share, in proportion to the relative number of Units held by them
or as they shall otherwise mutually agree, and such process shall be repeated
until the entire proposed Partner Loan is subscribed for by the Partners.  The
General Partner shall determine the timing and such other procedures as may be
necessary and appropriate to enable the Partners to exercise their rights
hereunder; provided, that in no event shall the Partners be given less than
thirty (30) days’ and not more than ninety (90) days’ prior written notice
before being required to commit to participate in any Partner Loan in which they
have a right to participate pursuant to this Section 4.7.  Any Partner may
assign all or a portion of its rights under this Section 4.7 to an Affiliate of
such Partner.  Partner Loans shall not constitute a contribution to the capital
of the Partnership or be credited to the Capital Account of the lending
Partner(s) or entitle such lending Partner(s) to any increase in its share of
Income or Loss which the Partnership may sustain.
 
4.8           Conversion of General Partnership Interests.  At any time or from
time to time, and without the consent of any Limited Partner, the General
Partner as of the Effective Date (or any of its successors or permitted assigns)
may cause the Company to convert Units representing General Partnership
Interests held as of the Effective Date into the same number of Units
representing Class A Limited Partnership Interests; provided, however, that,
following any such conversion, the General
 

 
14

--------------------------------------------------------------------------------

 

Partner (or such successor or permitted assign) continues to hold not less than
the number of Units representing General Partnership Interests equal to one
percent (1%) of all outstanding Units representing Partnership Interests.  The
Company will promptly notify the Limited Partners of any such conversion, and
Exhibit A will be amended accordingly.
 
4.9           Unit Certificates.  The Units shall be represented by
certificates, in form and substance approved by the General Partner.
 
ARTICLE V
 
COMPENSATION OF GENERAL PARTNER


5.1           Reimbursement of Out-of-Pocket Costs.  The General Partner shall
be entitled to payment by or reimbursement from the Partnership of all
reasonable out-of-pocket third-party costs and expenses incurred by the General
Partner on behalf of the Partnership or to carry out its responsibilities as the
General Partner under this Agreement (e.g., third-party legal and accounting
fees).
 
5.2           Management Fee.  As consideration for the performance of its
duties and responsibilities as the General Partner from and after the Effective
Date, the Partnership will pay the General Partner an annual management fee of
$50,000 (the “Management Fee”).  The Management Fee will be prorated for the
year in which the Effective Date occurs (from the Effective Date through the end
of such year) and for any other partial year of the Partnership following the
year in which the Effective Date occurs, and will be payable in monthly advance
installments on the Effective Date and thereafter on the first day of each
month.
 
ARTICLE VI
 
ALLOCATIONS AND DISTRIBUTIONS


6.1           Non-Liquidation Distributions.  The Partnership shall distribute
Available Cash to the Partners from time to time as determined by the General
Partner in its sole discretion.  Any cash distributed by the Partnership to the
Partners shall be distributed in accordance with the Partners’ respective
Percentage Interests as of the date of the distribution, except that the General
Partner shall be entitled to a first priority distribution equal to the
aggregate amount paid under a TTO Guaranty, to the extent such payment is not
the result of a breach thereunder or hereunder by TTO or the General Partner.
 
6.2           Liquidation Distributions.  Liquidation Proceeds shall be
distributed in the following order of priority:
 
(a)           To the payment of debts and liabilities of the Partnership
(including the payment of the expenses of dissolution and liquidation and, to
the extent permitted by applicable law, the repayment of Partner Loans);
 
(b)           To the setting up of such reserves as the Person required or
authorized by law to wind up the Partnership's affairs may reasonably deem
necessary or appropriate for any disputed, contingent, or unforeseen liabilities
or obligations of the Partnership, provided that any such reserves shall be paid
over by such Person to an independent escrow agent, to be
 

 
15

--------------------------------------------------------------------------------

 

held by such agent or its successor for such period as such Person shall deem
advisable for the purpose of applying such reserves to the payment of such
liabilities or obligations and, at the expiration of such period, the balance of
such reserves, if any, shall be distributed as hereinafter provided; and
 
(c)           The remainder to the Partners in accordance with and to the extent
of their respective Capital Account balances after taking into account the
allocation of all Income or Loss pursuant to this Agreement for the fiscal
year(s) in which the Partnership is liquidated.
 
6.3           Profits, Losses and Distributive Shares of Tax Items.  The
Partnership's net income or net loss, as the case may be, for each fiscal year
of the Partnership, as determined in accordance with such method of accounting
adopted for the Partnership pursuant to Article VIII, shall be allocated to the
Partners for both financial accounting and income tax purposes as set forth in
this Article VI, except as otherwise provided for herein or unless all Partners
agree otherwise.
 
6.4           Allocation of Income, Loss and Credits.  Income or Loss and
Credits for each fiscal year shall be allocated among the Partners in accordance
with their respective Percentage Interests.  To the extent there is a change in
the respective Percentage Interests of the Partners during the year, Income,
Loss and Credits shall be allocated among the pre-adjustment and post-adjustment
periods as provided in Section 6.5(k).
 
6.5           Special Rules Regarding Allocation of Tax Items.  Notwithstanding
the foregoing provisions of this Article VI, the following special rules shall
apply in allocating the net income or net loss of the Partnership:
 
(a)           Section 704(c) and Revaluation Allocations.  In accordance with
Code Section 704(c) and the Treasury Regulations thereunder, income, gain, loss,
and deduction with respect to any property contributed to the capital of the
Partnership shall, solely for tax purposes, be allocated among the Partners so
as to take account of any variation between the adjusted basis of such property
to the Partnership for federal income tax purposes and its Fair Value at the
time of contribution.  In the event of a Revaluation, subsequent allocations of
income, gain, loss and deduction with respect to such property shall take
account of any variation between the book basis of such property to the
Partnership and its Fair Value immediately after the adjustment in the same
manner as under Code Section 704(c) and the Treasury Regulations
thereunder.  Any elections or other decisions relating to such allocations shall
be made by the General Partner in a manner that reasonably reflects the purpose
and intention of this Agreement.  Allocations pursuant to this Section 6.5(a)
are solely for income tax purposes and shall not affect, or in any way be taken
into account in computing, for book purposes, any Partner's Capital Account or
share of income or loss pursuant to any provision of this Agreement.
 
(b)           Minimum Gain Chargeback.  Notwithstanding any other provision of
this Article VI, if there is a net decrease in Partnership Minimum Gain during a
Partnership taxable year, each Partner shall be allocated items of income and
gain for such year (and, if necessary, for subsequent years) in an amount equal
to that Partner's share of the net decrease in Partnership Minimum Gain during
such year (hereinafter referred to as the "Minimum Gain Chargeback
Requirement").  A Partner's share of the net decrease in Partnership Minimum
Gain is the amount of the total decrease multiplied by the Partner's percentage
share of the Partnership Minimum Gain at the end of the immediately preceding
taxable year.
 

 
16

--------------------------------------------------------------------------------

 

A Partner is not subject to the Minimum Gain Chargeback Requirement to the
extent: (1) the Partner's share of the net decrease in Partnership Minimum Gain
is caused by a guarantee, refinancing or other change in the debt instrument
causing it to become partially or wholly recourse debt or a Partner Nonrecourse
Liability, and the Partner bears the economic risk of loss for the newly
guaranteed, refinanced or otherwise changed liability; (2) the Partner
contributes capital to the Partnership that is used to repay the Nonrecourse
Liability and the Partner's share of the net decrease in Partnership Minimum
Gain results from the repayment; or (3) the Minimum Gain Chargeback Requirement
would cause a distortion and the Commissioner of the Internal Revenue Service
waives such requirement.
 
A Partner's share of Partnership Minimum Gain shall be computed in accordance
with Treasury Regulation § 1.704-2(g) and as of the end of any Partnership
taxable year shall equal:  (1) the sum of the nonrecourse deductions allocated
to that Partner up to that time and the distributions made to that Partner up to
that time of proceeds of a Nonrecourse Liability allocable to an increase of
Partnership Minimum Gain, minus (2) the sum of that Partner's aggregate share of
net decrease in Partnership Minimum Gain plus such Partner’s aggregate share of
decreases resulting from revaluations of Partnership Property subject to
Partnership Nonrecourse Liabilities.  In addition, a Partner's share of
Partnership Minimum Gain shall be adjusted for the conversion of recourse and
Partner Nonrecourse Liabilities into Nonrecourse Liabilities in accordance with
Treasury Regulation § 1.704-2(g)(3).  In computing the above, amounts allocated
or distributed to the Partner's predecessor in interest shall be taken into
account.
 
(c)           Partner Minimum Gain Chargeback.  Notwithstanding any other
provision of this Article VI, if there is a net decrease in Partner Minimum Gain
during a Partnership taxable year, any Partner with a share of that Partner
Minimum Gain (determined under Treasury Regulation § 1.704-2(i)(5)) as of the
beginning of the year shall be allocated items of income and gain for such year
(and, if necessary, for subsequent years) equal to that Partner's share of the
net decrease in Partner Minimum Gain.  In accordance with Treasury Regulation §
1.704-2(i)(4), a Partner is not subject to the Partner Minimum Gain Chargeback
requirement to the extent the net decrease in Partner Minimum Gain arises
because the liability ceases to be Partner Nonrecourse Debt due to a conversion,
refinancing or other change in the debt instrument that causes it to be
partially or wholly a Nonrecourse Debt.  The amount that would otherwise be
subject to the Partner Minimum Gain Chargeback requirement is added to the
Partner's share of Partnership Minimum Gain.
 
(d)           Qualified Income Offset.  In the event any Partner unexpectedly
receives an adjustment, allocation or distribution described in Treasury
Regulation § 1.704-1(b)(2)(ii)(d)(4), (5) or (6), which causes or increases such
Partner's Adjusted Capital Account Deficit, items of Partnership income and gain
shall be specially allocated to such Partner in an amount and manner sufficient
to eliminate such Adjusted Capital Account Deficit as quickly as possible,
provided that an allocation under this Section 6.5(d) shall be made if and only
to the extent such Partner would have an Adjusted Capital Account Deficit after
all other allocations under this Article VI have been made.
 
(e)           Nonrecourse Deductions.  Nonrecourse Deductions for any fiscal
year or other period shall be allocated to the Partners in proportion to their
Percentage Interests.
 

 
17

--------------------------------------------------------------------------------

 

(f)           Partner Nonrecourse Deductions.  Any Partner Nonrecourse Deduction
shall be allocated to the Partner who bears the risk of loss with respect to the
loan to which such Partner Nonrecourse Deductions are attributable in accordance
with Treasury Regulation § 1.704-2(i).
 
(g)           Curative Allocations.  Any special allocations of items of income,
gain, deduction or loss pursuant to Section 6.5 (b), (c), (d), (e), (f) and (h)
shall be taken into account in computing subsequent allocations of income and
gain pursuant to this Article VI, so that the net amount of any items so
allocated and all other items allocated to each Partner pursuant to this Article
VI shall, to the extent possible, be equal to the net amount that would have
been allocated to each such Partner pursuant to the provisions of this Article
VI if such adjustments, allocations or distributions had not occurred.
 
(h)           Loss Allocation Limitation.  Notwithstanding the other provisions
of this Article VI, no Limited Partner shall be allocated Loss in any taxable
year which would cause or increase an Adjusted Capital Account Deficit as of the
end of such taxable year.  All Loss in excess of the limitation in this Section
6.5(h) shall be allocated to the General Partner.
 
(i)           Share of Nonrecourse Liabilities.  Solely for purposes of
determining a Partner's proportionate share of the "excess nonrecourse
liabilities" of the Partnership within the meaning of Treasury Regulation §
1.752-3(a)(3), each Partner's interest in Partnership profits is equal to such
Partner’s respective Percentage Interest.
 
(j)           Compliance with Regulations.  The provisions of Section 4.4 and
this Section 6.5 are intended to comply with Treasury Regulations § 1.704-1(b),
1.704-2 and 1.752-1 through 1.752-5, and shall be interpreted and applied in a
manner consistent with such regulations.  In the event the General Partner
reasonably determines that it is prudent or advisable to modify the manner in
which the Capital Accounts, or any increases or decreases thereto, are computed
and the allocations pursuant to this Article VI in order to comply with such
Treasury Regulations, the General Partner may cause such modification to be made
without the consent of the Limited Partners, provided that such modification is
not likely to have a material effect on the amounts distributable to any Partner
upon the dissolution of the Partnership.
 
(k)           General Allocation Provisions.  Except as otherwise provided in
this Agreement, all items that are components of net income or net loss shall be
divided among the Partners in the same proportions as they share such net income
or net loss, as the case may be, for the year.  For purposes of determining the
Income, Loss or any other items for any period, Income, Loss or any such other
items shall be determined on a daily, monthly or other basis, as reasonably
determined by the General Partner using any permissible method under Code
Section 706 and the Treasury Regulations thereunder.
 
(l)           Negative Capital Make-up Requirement.  If on the liquidation and
dissolution of the Partnership the General Partner has a negative Capital
Account, after the allocation of all income, gain, loss and deductions pursuant
to this Article VI, the General Partner shall contribute cash in an amount equal
to such negative Capital Account.
 

 
18

--------------------------------------------------------------------------------

 

6.6           No Priority.  Except as may be otherwise expressly provided
herein, no Partner shall have priority over any other Partner as to Partnership
income, gain, loss, credits and deductions or distributions.
 
6.7           Tax Withholding.  Notwithstanding any other provision of this
Agreement, the General Partner is authorized to take any action that it
determines to be necessary or appropriate to cause the Partnership to comply
with any withholding requirements established under any federal, state or local
tax law, including, without limitation, withholding on any distribution to any
Partner.  For all purposes of this Article VI, any amount withheld on any
distribution and paid over to the appropriate governmental body shall be treated
as if such amount had in fact been distributed to the Partner.
 
ARTICLE VII
 
MANAGEMENT AND CONTROL


7.1           Management by the General Partner.  Subject to the provisions of
this Agreement, the General Partner, acting through its Board of Directors,
shall have the exclusive right to manage, control and conduct, and shall be
solely responsible for the management, control and conduct of, the Partnership's
business and affairs, and shall have all rights and powers generally conferred
by law or necessary, advisable or incidental in connection therewith.  The
Limited Partners hereby consent to the exercise by the General Partner of the
powers conferred on it by this Agreement.  No Limited Partner (except one who
may also be a General Partner, an officer, employee, agent, or contractor of the
Partnership, or a stockholder, director, officer, employee, agent or contractor
of the General Partner, and then only in such capacity) shall participate or
take part in the management or control of the business and affairs of the
Partnership or have any right or authority to act for or bind the Partnership.
 
7.2           Rights, Powers and Authority of General Partner. Except as
otherwise provided herein, the General Partner shall have and possess all the
rights, powers and authority of any general partner of a partnership without
limited partners formed under the laws of the State of Delaware.  In addition to
any other rights, powers and authority it may possess under law or this
Agreement, the General Partner shall have, subject to the provisions of Section
7.3 and any other limiting provision of this Agreement, all specific rights,
powers and authority required for or appropriate to the management of the
Partnership's business and affairs, which, by way of illustration but not by way
of limitation, shall include the following rights, powers and authority to act
for, in the name of, and on behalf of the Partnership to:
 
(a)           perform or cause to be performed all of the Partnership's
obligations under this Agreement, and to exercise and enforce all rights and
remedies of the Partnership hereunder;
 
(b)           perform or cause to be performed all of the Partnership's
obligations under the LGS Transaction Documents, and to exercise and enforce all
rights and remedies of the Partnership thereunder;
 
(c)           purchase, acquire, own, hold, equip, operate, manage, maintain,
develop, sell, convey, exchange, or otherwise dispose of or deal with the
Business or the Partnership's
 

 
19

--------------------------------------------------------------------------------

 

interest therein, the Partnership Properties, or any part thereof, upon such
terms and conditions and for such consideration as it may determine;
 
(d)           acquire and enter into any contract of insurance that the General
Partner reasonably deems necessary or proper for the protection of the
Partnership, for the conservation of the Partnership Properties or for any
purpose beneficial to the Partnership;
 
(e)           bring or defend, pay, collect, compromise, arbitrate, or otherwise
adjust, claims or demands of or against the Partnership;
 
(f)           make such elections under the tax laws of the United States, the
States of Delaware and Wyoming, and other relevant jurisdictions as to the
treatment of items of Partnership income, gain, loss, deduction, credit and
other relevant matters, as it believes necessary or desirable and to file any
and all necessary reports, tax returns and records with appropriate government
and regulatory agencies;
 
(g)           engage, retain or otherwise deal with any Persons as employees,
agents, contractors, consultants, accountants, attorneys, or advisors of the
Partnership, or in any other capacity as the General Partner deems necessary or
desirable;
 
(h)           designate and change from time to time the address of the
registered office and the name of the registered agent for service of process on
the Partnership in any state in which such designations are required;
 
(i)           temporarily invest any funds of the Partnership in short-term,
liquid investments where there is appropriate safety of principal;
 
(j)           enter into any and all agreements that it may deem appropriate in
carrying out the purposes of the Partnership and to perform or cause to be
performed all of the Partnership's obligations under any such agreement, and to
exercise any right of the Partnership under any such agreement; and
 
(k)           take any and all other actions and execute, acknowledge, file,
record, publish and deliver any and all instruments which it may deem necessary
or appropriate to conduct the Business and exercise the powers of the
Partnership.
 
7.3           Actions Requiring a Class B Limited Partner Majority.  For so long
as Ross Avenue Investments and its Affiliates own at least 100 Units
representing Class B Limited Partnership Interests, the General Partner shall
not take any of the following actions for itself or on behalf of the Partnership
(as the case may be), and shall not otherwise permit the Partnership to take any
of the following actions, without the prior written approval of a Class B
Limited Partner Majority:
 
(a)           issue (i) any Class B Limited Partnership Interests after the
Effective Date or (ii) any Partnership Interests with rights, preferences or
priorities senior to or otherwise more favorable than the rights and preferences
of any then outstanding Limited Partnership Interests;
 
(b)           grant the Partnership’s consent to any of the following matters
under the LGS Lease (or any other LGS Transaction Document): (i) any extension
of the term of the LGS
 

 
20

--------------------------------------------------------------------------------

 

Lease; (ii) any change to the methodology for determining any rent or purchase
price for the Leased Property under the LGS Lease; (iii) the making of any
material capital addition or improvement to the Leased Property; (iv) any
proposed modification of terms or definitions incorporated by reference into
this Agreement or the LGS Equity Investors’ Agreement or that are otherwise
applicable to a Partner hereunder or in another LGS Transaction Document; and
(v) any other matter that could reasonably be expected to either reduce the
present value of rent payments to be received by the Partnership under the LGS
Lease or meaningfully increase the legal or financial risk borne by the
Partnership under the LGS Lease;
 
(c)            merge or consolidate with any other Person, acquire any
properties or assets unrelated to or inconsistent with the conduct of the
Business, or undertake any restructuring transaction that could reasonably be
expected to adversely affect the Limited Partners;
 
(d)           change or modify the purpose of the Partnership, as set forth in
Section 3.1;
 
(e)           incur, refinance, recapitalize, extend the term of, or otherwise
amend the terms of any Debt of the Partnership if, as a result of such action,
the Partnership would have aggregate Debt in an amount in excess of (i) while
the LGS Lease (or any subsequent agreement under which the Partnership, as
lessor, leases the Leased Property) is in effect, 4.0 times the annual rent
payable for the current year under such lease, and (ii) if no such lease is in
effect, 4.0 times the projected annual net revenue (i.e., gross revenue minus
the Management Fee and all other expenses of the Partnership, including expenses
of the General Partner reimbursed by the Partnership, all determined on a cash
basis) of the Partnership for the current year, as reasonably determined by the
General Partner;
 
(f)           except for the issuance of New Units to any Partner or any
Affiliate of any Partner in accordance with Section 4.6, enter into or amend any
agreement with any Partner, any Affiliate of any Partner, or any director,
manager, officer, or employee of any Partner or any Affiliate of any Partner;
 
(g)           (i) make any loan to any Person other than a subsidiary Affiliate
of the Partnership or (ii) allow the General Partner to incur debt that is not
allowed under the LGS Lease;
 
(h)           make (i) any material change to any tax or accounting policy of
the Partnership or (ii) any change to any tax or accounting policy of the
Partnership that would reasonably be expected to result in an adverse
consequence to the holders of the Class B Limited Partnership Interests;
 
(i)           redeem any Partnership Interest held by the General Partner, any
of its Affiliates or any holder of a Limited Partnership Interest that is not a
Class B Limited Partnership Interest;
 
(j)           liquidate or dissolve, or take or acquiesce in the taking of any
Bankruptcy Action;
 
(k)           enter into any agreement or other binding commitment to take any
of actions described in this Section 7.3; or
 

 
21

--------------------------------------------------------------------------------

 

(l)           take any action which by any other provision of this Agreement
requires the prior written approval of a Class B Limited Partner Majority.
 
7.4           Advisory Board; Observer Rights.
 
(a)           Advisory Board.  The General Partner may, in its sole discretion,
form an advisory board for the Partnership (the “Advisory Board”), which shall
meet from time to time to discuss the operation of the Leased Property, the
performance by the Partnership and Ultra Wyoming and Ultra Newco under the LGS
Transaction Documents, and any other matters relating to the Business.  If the
General Partner forms the Advisory Board, then a Class B Limited Partner
Majority, as well as any Limited Partner that, without regard to its holdings of
Class B Limited Partnership Interests, holds a Percentage Interest of greater
than fifteen percent (15%), shall each be entitled to appoint one member to the
Advisory Board and to have additional observer rights at any meeting of the
Advisory Board  (subject to reasonable limitations established by the General
Partner).  Notwithstanding the foregoing, no member of the Advisory Board may
be, or may be appointed by, a Disqualified Person.  The Advisory Board will have
no authority to take any action on behalf of, or to approve any action by, the
Partnership.  The Partnership will reimburse the reasonable out-of-pocket costs
of Advisory Board members incurred in connection with attending any meeting of
the Advisory Board.
 
(b)           Observer Rights.  A Class B Limited Partner Majority shall be
entitled to appoint a representative (who shall be an employee of a Limited
Partner) of the Limited Partners holding Class B Limited Partnership Interests
(the “Observer”) to (i) attend in a non-voting capacity any meeting of the board
of directors of the General Partner, or of any committee of the board of
directors of the General Partner, whether in person, telephonically, or by such
other means whereby all attendees of the meeting can hear each other, (ii)
receive notices of any such meeting, and any other information distributed in
connection with any such meeting, concurrently with the delivery of such notices
and other information to the directors or committee members, as the case may be,
(iii) receive minutes of any such meeting, concurrently with the delivery of
such minutes to the directors or committee members, as the case may be, and (iv)
receive a copy of any unanimous consent action (and any supporting materials in
respect thereof) proposed to be taken in lieu of any such meeting, concurrently
with the delivery of such consent action (and supporting materials) to the
directors or committee members, as the case may be, and (v) receive a copy of
any signed unanimous consent action taken in lieu of any such meeting, within
one (1) week after the date of such consent.  However, the General Partner shall
have the right to withhold from the Observer any materials or other information,
including portions of the minutes of meetings, and to exclude the Observer from
any portion of any such meeting, if the General Partner determines, in its
reasonable discretion, that the Observer’s access to such information, or
participation in such portion of any such meeting, could (x) jeopardize an
attorney-client privilege, (y) result in a breach by the Partnership of its
obligations under any agreement (including any LGS Transaction Document) or
violate any applicable law, or (z) interfere with the proper discharge of the
fiduciary duties of the General Partner’s directors.  Furthermore, if the board
of directors of the General Partner, or any committee of the board of directors
of the General Partner, is considering any transaction or matter in which the
General Partner or the Partnership may have an adversarial relationship with any
Limited Partner holding Class B Limited Partnership Interests, or any of such
Limited Partner’s Affiliates, then the General Partner shall have the right to
withhold from the Observer any
 

 
22

--------------------------------------------------------------------------------

 

materials or other information relating to such transaction or matter and
exclude the Observer from any portion of a meeting in which such transaction or
matter is discussed.  The Partnership will reimburse the Observer’s reasonable
out-of-pocket costs incurred in connection with attending any meeting of the
board of directors of the General Partner, or any committee of the board of
directors of the General Partner.
 
(c)           Directors and Officers Liability Insurance.  To the extent such
coverage is available on commercially reasonable terms, the General Partner
agrees to cause the Observer and the members of the Advisory Board to be covered
by directors and officers liability insurance to the same extent that the
directors of the General Partner are covered by such insurance, at the cost of
the Partnership.
 
7.5           Other Businesses of Partners.  Any Partner and any of its
Affiliates may engage independently or with others in other business ventures of
every nature and description including, without limitation, any business
competing with or supplemental to the Business, except that each Partner shall
present to the Partnership any investment opportunity of such Partner or any of
its Affiliates that relates to the Leased Property.  No Partner shall be
obligated to present any particular investment opportunity to the Partnership
that is not related to the Leased Property even if such opportunity is of a
character which, if presented to the Partnership, could be taken by the
Partnership, and each Partner shall have the right to take for its own account
or with others or to recommend to others any such particular investment
opportunity.  Subject to the provisions of Section 7.3, nothing in this
Agreement shall be deemed to prohibit any Partner or any of its Affiliates from
dealing with or otherwise engaging in business with Persons who have transacted
business with, are transacting business with, or may transact business with, the
Partnership.  Neither the Partnership nor any Partner shall have any right by
virtue of this Agreement or the partnership relationship created hereby in or to
such other ventures or activities of another Partner, or to the income or
proceeds derived therefrom, and the pursuit of such ventures, even if
competitive with or supplemental to the Business, shall not be deemed wrongful
or improper.
 
7.6           Exculpation and Indemnification.
 
(a)           Exculpation.  To the extent permitted by law, (i) the General
Partner and its directors, officers, employees and agents (collectively, the
“General Partner Parties”) shall not be liable, responsible or accountable in
damages or otherwise to the Partnership or any Limited Partner for any act,
omission or error in judgment performed, omitted or made by any of the General
Partner Parties in good faith and in a manner believed to be within the scope of
authority granted to the General Partner Parties by this Agreement and in the
best interests of the Partnership, provided that such act, omission or error in
judgment does not constitute fraud, gross negligence, willful misconduct or
breach of fiduciary duty and (ii) each Limited Partner and its directors,
officers, employees and agents, as well as the Observer and all members of the
Advisory Board appointed by a Class B Limited Partner Majority or any Limited
Partner (collectively, the “Limited Partner Parties”), shall not be liable,
responsible or accountable in damages or otherwise to the Partnership or the
General Partner for any act, omission or error in judgment performed, omitted or
made by any of the Limited Partner Parties in good faith and in a manner
believed to be within the scope of authority granted to the Limited Partner
Parties by this Agreement and in the best interests of the Partnership, provided
that such act, omission or error in judgment does not constitute fraud, gross
negligence, willful misconduct or breach of fiduciary duty.
 

 
23

--------------------------------------------------------------------------------

 

(b)           Indemnification.  To the extent permitted by law, the Partnership
shall indemnify and hold harmless the General Partner Parties and the Limited
Partner Parties, in such capacities, from and against any loss, expense, damage
or injury suffered, sustained or incurred by any of them arising out of any
actual or threatened action, suit, proceeding or claim relating to their
activities on behalf of the Partnership, or in furtherance of the interests of
the Partnership, including, but not limited to, any judgment, award, settlement,
reasonable attorney's fees and other costs or expenses incurred in connection
with the defense or settlement of any actual or threatened action, suit,
proceeding or claim; provided, however, that the acts, omissions or alleged acts
or omissions upon which such actual or threatened action, suit, proceeding or
claim is based were taken or omitted in good faith in a manner believed to be
within the scope of the authorization granted by this Agreement and in the best
interests of the Partnership and did not constitute fraud, gross negligence,
willful misconduct or breach of fiduciary duty on the part of such indemnified
party.  The satisfaction of any foregoing indemnification obligation shall be
from, and limited to, Partnership Property, and no Limited Partner shall have
any personal liability with respect thereto.
 
(c)           Savings Clause.  If all or any portion of this Section 7.6 is
invalidated on any ground by any court of competent jurisdiction, then the
Partnership will nevertheless indemnify and hold harmless the General Partner
Parties and the Limited Partner Parties, in such capacities, from and against
any loss, expense, damage or injury suffered, sustained or incurred by any of
them arising out of any actual or threatened action, suit, proceeding or claim
relating to their activities on behalf of the Partnership to the full extent
permitted by any applicable portion of this Section 7.6 that is not invalidated
and to the fullest extent permitted by applicable law.
 
(d)           Scope Limitation.  The exculpation and indemnity provisions of
this Section 7.6 shall in no way limit, diminish, or reduce, and shall not apply
to limit, diminish, or reduce, (i) the indemnity or reimbursement obligations of
the Partners pursuant to Section 2.8 or the LGS Equity Investors' Agreement or
(ii) the liability of any Partner for a breach of this Agreement.
 
7.7           Partnership Assets to be Used First.  All Partnership obligations
and liabilities shall be satisfied first from Partnership Properties before the
General Partner is responsible therefor, except as the General Partner may
otherwise agree.
 
7.8           No Preferential Transactions with Partners.  Except as and to the
extent otherwise specifically provided or contemplated herein, the Business of
the Partnership shall be operated in all respects as a business separate and
distinct from the businesses of its Partners, and no Partner or its Affiliates
shall have any right to preferential treatment from the Partnership over other
Partners or third parties.  The Partnership shall have no obligation to buy raw
materials or other products or services from any Partner or such Partner's
Affiliates or to sell any production output or other products or services to any
Partner or such Partner's Affiliates.
 
ARTICLE VIII
 
ACCOUNTING AND BANK ACCOUNTS


8.1           Books and Records.  At all times during the existence of the
Partnership, the General Partner shall maintain, or cause to be maintained, full
and true books of account reflecting
 

 
24

--------------------------------------------------------------------------------

 

all Partnership transactions, and which shall be appropriate and adequate for
the Business and in compliance with the requirements of the LGS Lease and the
financing documents to which the Partnership is a party.  Such books of account,
together with a copy of this Agreement and a copy of the Certificate, a current
list of the names and last known mailing address of each Partner and any other
records and reports required to be maintained under the Act, shall at all times
be maintained at the principal place of business of the Partnership. The
Partnership shall not be required to deliver to any Limited Partner a copy of
the Certificate or any amendment thereto after the same has been duly filed, but
the Partnership shall deliver such a copy to any Limited Partner who requests a
copy in writing.  Each Limited Partner and its designated representatives
(including, without limitation, attorneys and accountants) shall, subject to
limitations on access for Disqualified Persons and confidentiality obligations
set forth in the LGS Equity Investors’ Agreement, have the right at any time and
at such Limited Partner’s expense (unless the Partnership is in default under
the LGS Lease or a financing document to which the Partnership is a party, in
which case such inspection shall be at the expense of the Partnership), to
inspect such books of account and other records of the Partnership in accordance
with reasonable limitations and procedures established by the General Partner.
 
8.2           Taxable and Fiscal Year.  The Partnership will have an initial tax
year ending December 31, 2012, and will change to any different tax year
required pursuant to Code Section 706.  The Partnership’s fiscal year shall end
on December 31 of each year.
 
8.3           Reporting.
 
(a)           Financial Statements.  Within one hundred (100) days after the end
of each fiscal year of the Partnership, the General Partner shall deliver to
each Limited Partner (i) an audited balance sheet as of the end of such year and
audited statements of income and cash flows for such year and (ii) all
information with respect to the Partnership necessary for the Limited Partner's
Federal and state income tax returns.  Within sixty (60) days after the end of
the first, second, and third quarters of each fiscal year of the Partnership,
the General Partner shall deliver to each Limited Partner a balance sheet as of
the end of such quarter and an income statement and statement of cash flows for
such quarter.
 
(b)           Partnership Notices.  Subject to any limitations on the disclosure
of information to Disqualified Persons and confidentiality obligations set forth
in the LGS Equity Investors’ Agreement, the General Partner shall promptly
deliver to each Limited Partner (i) all notices received by the Partnership
under the LGS Transaction Documents or any financing document to which the
Partnership is a party, (ii) all material notices received by the Partnership
under any other agreement to which the Partnership is a party, (iii) notice of
any material event affecting the Partnership or the Leased Property, and (iv)
copies of operating reports with respect to the Leased Property.
 
8.4           Tax Returns and Elections; Tax Matters Partner.  The General
Partner shall cause to be prepared and timely filed all Federal, state and local
income tax returns and other returns or statements required of the Partnership
by applicable law.  The Partnership shall claim all deductions and make such
elections for Federal or state income tax purposes which the General Partner
reasonably believes will produce the most favorable tax results for the
Partners.  The General Partner is hereby designated as, and the General Partner
hereby accepts is designation as, the Partnership's "Tax Matters Partner," as
defined in the Code, and in such capacity the General Partner is hereby
authorized and empowered to act for and represent the Partnership and each of
the Limited Partners before the Internal Revenue Service in any audit or
examination of any Partnership tax return and
 

 
25

--------------------------------------------------------------------------------

 

before any court selected by the General Partner for judicial review of any
adjustment assessed by the Service.  Each of the Limited Partners does by
execution of this Agreement consent to and agree to become bound by all actions
of the General Partner as "Tax Matters Partner," including any contest,
settlement or other action or position which the General Partner may deem proper
under the circumstances.  The General Partner and the other Partners
specifically acknowledge, without limiting the general applicability of this
Section 8.4, that the General Partner shall not be liable, responsible or
accountable in damages or otherwise to the Partnership or any Partner with
respect to any action taken by it in its capacity as the Tax Matters Partner
except for gross negligence or willful misconduct.  All out-of-pocket expenses
incurred by the General Partner in its capacity as the Tax Matters Partner shall
be considered expenses of the Partnership for which the General Partner shall be
entitled to full reimbursement in the absence of gross negligence or willful
misconduct.
 
8.5           Section 754 Election.  In the event a distribution of Partnership
Properties occurs which satisfies the provisions of Section 734 of the Code or
in the event a transfer of a Partnership Interest occurs which satisfies the
provisions of Section 743 of the Code, the Partnership shall, if requested to do
so by the distributee or transferee, elect, pursuant to Section 754 of the Code,
to adjust the basis of the Partnership Properties to the extent allowed by such
Section 734 or 743 and shall cause such adjustments to be made and
maintained.  Any additional accounting expenses incurred by the Partnership in
connection with making or maintaining such basis adjustment shall be reimbursed
to the Partnership by the distributee of such assets or the transferee of such
Partnership Interest who benefits from the making and maintenance of such basis
adjustment.
 
8.6           Bank Accounts.  All funds of the Partnership shall be deposited in
the Partnership's name in such bank, money market or similar account(s) as may
be designated by the General Partner and where there is appropriate safety of
principal. Withdrawals therefrom shall be made only by persons authorized to do
so by the General Partner.
 
ARTICLE IX
 
LIMITED PARTNERS


9.1           Rights of Limited Partners.  The Limited Partners shall have the
powers and shall be entitled to exercise the rights afforded to them by the
terms of this Agreement and the Act, and the exercise of such rights shall not
be deemed to constitute participation or taking part in the management or
control of the Partnership or the Business.
 
9.2           Limitation on Limited Partners' Liability. No Limited Partner
shall be personally liable for the expenses, liabilities or obligations of the
Partnership or the General Partner.  The liability of each Limited Partner shall
be limited solely to the amount of such Limited Partner's Capital
Contributions.  No provision of this Agreement shall be construed to create an
obligation of a Limited Partner to contribute additional capital to the
Partnership for the benefit of any third party.
 
9.3           Power of Attorney.  Subject to Section 7.3, each Limited Partner
hereby irrevocably constitutes and appoints the General Partner as such Limited
Partner's true and lawful attorney-in-fact with full power and authority to act
in such Limited Partner's name, place and stead to make, execute, acknowledge,
deliver, swear to, file, record and publish (a) any amendments to or
cancellations of the Certificate that may require the signature of such Limited
Partner, (b) all fictitious name registration forms, (c) any amendments to this
Agreement adopted in accordance with this Agreement, (d) all certificates, forms
and other instruments necessary to qualify, continue or terminate the
qualification

 
26

--------------------------------------------------------------------------------

 

of the Partnership in any state where it may be doing business, and (e) any
other instrument which the General Partner deems to be in the best interests of
the Partnership to file and which is not inconsistent with this Agreement. The
Power of Attorney hereby granted by each Limited Partner is coupled with an
interest, is irrevocable, and shall survive the death, incapacity, dissolution,
termination of or Bankruptcy Action with respect to the Limited Partner or the
transfer by the Limited Partner of all or part of such Limited Partner's
Partnership Interest.  The Power of Attorney hereby granted is a durable power
of attorney.  Each Limited Partner shall deliver to the General Partner, within
five days of receipt of a request therefor from the General Partner, such other
and further powers of attorney or instruments as the General Partner deems
necessary or appropriate to carry out the intent and purposes of this Section
9.3 and the remainder of this Agreement.
 
9.4           Changes in Addresses.  Each Limited Partner shall promptly report
to the Partnership any changes in the address of the Limited Partner as
previously reported to the Partnership. The General Partner shall cause this
Agreement (specifically, Exhibit A) to be duly amended to reflect the address
changes of the Limited Partners, if any.
 
9.5           General Partner as Limited Partner.  If the General Partner
acquires or becomes a transferee of all or a part of the Partnership Interest of
a Limited Partner, the General Partner, subject to the provisions of Article X,
shall be treated also as a Limited Partner to the extent of such Partnership
Interest.  If any General Partnership Interests are converted to Limited
Partnership Interests pursuant to Section 4.8, the General Partner shall be
treated also as a Limited Partner to the extent of such converted Partnership
Interests.
 
ARTICLE X
 
TRANSFERS OF PARTNERSHIP INTERESTS BY LIMITED PARTNERS


10.1           General Restrictions.  No Limited Partner shall Transfer all or
any part of its Limited Partnership Interest except as provided in this
Agreement.  Any purported Transfer of a Limited Partnership Interest by a
Limited Partner in violation of the terms of this Agreement shall be void ab
initio to the extent permissible under applicable law.  To the extent that it is
not permissible under applicable law for a Transfer by a Limited Partner in
violation of the terms of this Agreement to be void ab initio, the transferee
shall under no circumstances be admitted as a Substitute Limited Partner or be
entitled to exercise any voting or approval rights under Section 7.3(b) or
otherwise, and instead shall only be entitled to receive, to the extent of the
Partnership Interest transferred, the Distributions to which the transferor
would be entitled (and provided for clarity that a transferee by means of an
unenforced charge, pledge, encumbrance, mortgage or other like Transfer shall
not be entitled to any such Distributions).  Furthermore, any purported Transfer
of a Limited Partnership Interest that contravenes Section 2.3 of the LGS Equity
Investors’ Agreement (so long as such agreement remains in effect) shall be, and
shall be treated by the Partnership and the other Partners as, void ab initio,
and the purported transferee shall (a) under no circumstances be admitted as a
Substitute Limited Partner, (b) not be entitled to any rights hereunder
whatsoever, including any voting, veto, or information rights, and (c) not be
entitled to any Distributions whatsoever under any circumstances.  A permitted
Transfer shall be effective as of the date specified in the instruments relating
thereto that are delivered to the General Partner.  No Limited Partner shall
request the General Partner or the Partnership to grant all or any portion of
any rights in any Limited Partnership Interest to any Person as a result of any
Transfer that is not permitted pursuant to this Agreement or under the LGS
Equity Investors’ Agreement (so long as such agreement remains in effect).
 

 
27

--------------------------------------------------------------------------------

 

10.2           Permitted Transfers.  A Limited Partner shall have the right to
Transfer (but not to substitute the transferee as a Substitute Limited Partner
in such Limited Partner's place except in accordance with Section 10.3) all or
any part of such Limited Partner's Limited Partnership Interest provided that
(a) the Transfer would not result in the “termination” of the Partnership
pursuant to Section 708 of the Code, (b) except in the case of a Transfer to an
Affiliate of the transferor, the Transfer occurs no earlier than six (6) months
after the Effective Date, (c) the transferor has complied with the provisions of
Section 10.7 and Section 10.8, if applicable, and the Transfer otherwise
complies with the requirements of this Agreement, (d) the transferor has
delivered to the General Partner and the other Limited Partners an opinion of
counsel reasonably satisfactory to the General Partner and the other Limited
Partners that neither the Transfer nor any offering in connection therewith is
required to be registered under either the Securities Act of 1933, as amended,
or any applicable state securities laws, and (e) to the extent applicable, the
Transfer complies with the requirements of the LGS Equity Investors’
Agreement.  Any transferee desiring to make a further Transfer of all or any
part of a Limited Partnership Interest shall be subject to all of the provisions
of this Article X to the same extent and in the same manner as any Limited
Partner desiring to make any such Transfer.
 
10.3           Substitute Limited Partners.  No transferee of all or any part of
any Limited Partnership Interest shall become a Substitute Limited Partner
unless and until:
 
(a)           the Transfer is permitted under Section 10.2 and is not prohibited
under Section 10.1;
 
(b)           the transferor has stated such intention in the instrument of
Transfer;
 
(c)           the transferee has executed an instrument accepting and adopting
the terms and provisions of this Agreement and has provided such other
instruments and such assurances as to the enforceability of all such instruments
as the General Partner may reasonably require;
 
(d)           the transferor or transferee has paid all reasonable expenses of
the Partnership in connection with the admission of the transferee as a
Substitute Limited Partner; and
 
(e)           to the extent applicable, the transferee satisfies the
requirements of the LGS Equity Investors’ Agreement, including (if applicable)
by agreeing in writing to be bound by the LGS Equity Investors’ Agreement.
 
The Partners hereby consent to any substitution made in accordance with the
provisions of this Section 10.3.  Upon satisfaction of all of the foregoing
conditions with respect to a particular transferee, the General Partner shall
cause this Agreement (specifically, Exhibit A) to be duly amended to reflect the
admission of the transferee as a Substitute Limited Partner.
 
10.4           Effect of Bankruptcy, Death, Incompetency or Termination of a
Limited Partner.  The death, adjudication of incompetency, dissolution, or
termination of the existence of, or the occurrence of a Bankruptcy Action with
respect to, a Limited Partner shall not cause the termination or dissolution of
the Partnership. Upon any such occurrence, the trustee, executor, administrator,
guardian, conservator or similar legal representative of the Limited Partner, in
such capacity, shall be liable for all of the obligations of the Limited Partner
and shall have all of the
 

 
28

--------------------------------------------------------------------------------

 

rights of the Limited Partner for the purpose of settling or managing the
Limited Partner's estate or property.
 
10.5           Effect of Admission as a Substitute Limited Partner.  Unless and
until admitted as a Substitute Limited Partner pursuant to Section 10.3, a
transferee of a Limited Partnership Interest shall not be entitled to exercise
any rights of a limited partner in the Partnership, including the right to vote,
grant approvals, or give consents with respect to such Partnership Interest, the
right to require any information or accounting of the Partnership's business and
affairs, or the right to inspect the Partnership's books and records.  Rather,
such transferee shall only be entitled to receive, to the extent of the
Partnership Interest transferred, the Distributions to which the transferor
would be entitled (and provided for clarity that a transferee by means of an
unenforced charge, pledge, encumbrance, mortgage or other like Transfer shall
not be entitled to any such Distributions).  A transferee who has become a
Substitute Limited Partner has, to the extent of the Partnership Interest
transferred to it, all the rights and powers of the Limited Partner for whom the
transferee is substituted and is subject to the restrictions and liabilities of
a Limited Partner under this Agreement and the Act.  Upon admission of a
transferee as a Substitute Limited Partner, the transferor of the Limited
Partnership Interest so acquired by the Substitute Limited Partner shall cease
to be a limited partner of the Partnership to the extent of such Partnership
Interest.  A Person shall not cease to be a Limited Partner upon assignment of
all of such Limited Partner's Limited Partnership Interest unless and until the
transferee(s) become(s) a Substitute Limited Partner.
 
10.6           Withdrawal of a Limited Partner.  No Limited Partner shall have
the right or power to withdraw, resign or retire from the Partnership.
 
10.7           Right of First Bid.
 
(a)           Any Limited Partner proposing to Transfer (other than by charge,
pledge, encumbrance, mortgage or other like Transfer) a Limited Partnership
Interest to any Person other than a Wholly Owned Affiliate of such Limited
Partner shall provide written notice of its intention to make such Transfer (a
“Transfer Notice”) to the other Partners.
 
(b)           Upon receipt of the Transfer Notice, each Partner shall have the
right (individually or collectively), for a period of thirty (30) days following
the date of the Transfer Notice, to submit to the transferring Limited Partner
(either alone or in combination with one or more other Partners) an irrevocable
and unconditional offer to purchase, at the per Unit price (the “Bid Price”) and
on the terms (the “Bid Terms”) set forth in such offer (a “Bid”), all, but not
less than all, of the Units subject to the Transfer Notice.
 
(c)           Upon receipt of a proper Bid, the transferring Limited Partner
may, in its sole discretion, accept a Bid by delivering written notice (an
“Acceptance Notice”) to the Partner or Partners submitting such Bid within
thirty (30) days of receipt of such Bid.  If separate and differing Bids are
submitted by Partners entitled to receive the Transfer Notice, the transferring
Limited Partner may, in its sole discretion, determine which Bid is superior
(based on Bid Price and Bid Terms).  The transferring Limited Partner must
inform all of the offering Partners of the Bid it determines is superior by
delivering an Acceptance Notice to each offering Partner, which specifies the
Bid Price and the Bid Terms of the superior Bid.
 
(d)           The closing of the Transfer of the Units covered by any Bid shall
occur within sixty (60) days following the date of the Acceptance Notice (or, if
later, within five (5)
 

 
29

--------------------------------------------------------------------------------

 

business days after the receipt of all necessary approvals from applicable
Governmental Authorities).  To consummate such purchase, each Partner who
submitted the Bid accepted by the transferring Limited Partner (each a
“Purchasing Partner” and collectively, the “Purchasing Partners”) shall (i) pay
(by wire transfer of immediately available funds (in U.S. dollars) to such U.S.
bank accounts as the transferring Limited Partner may designate in writing to
each Purchasing Partner no later than three (3) business days prior to the
closing date for the Transfer) an amount equal to the product of (A) the Bid
Price, multiplied by (B) the number of Units being purchased by each Purchasing
Partner pursuant to such Bid, and (ii) take all such further actions and
execute, acknowledge and deliver all such further documents that are necessary
to effectuate the Transfer of the Units contemplated by this Section
10.7.  Notwithstanding the preceding sentence, the Partners acknowledge and
agree that the Bid Price may be paid in whole or in part with equity of any
Purchasing Partner or any of its Affiliates, as the transacting Partners may
agree.
 
(e)           Upon the closing of such Transfer, (i) all of such transferring
Limited Partner’s obligations and liabilities associated with the Units which
are the subject of such Transfer will terminate except those obligations and
liabilities accrued through the date of such closing, (ii) such transferring
Limited Partner shall have no further rights as a Limited Partner in respect of
the Units which are the subject of such Transfer, and (iii) all the rights,
obligations and liabilities associated with the Units which are the subject of
such Transfer (other than the obligations and liabilities of the transferring
Limited Partner accrued through the date of such closing, unless otherwise
agreed in writing) shall become the rights, obligations and liabilities of the
Purchasing Partner acquiring such Units.
 
(f)           If no Bid is submitted within the 30-day period following the date
of the Transfer Notice, or if Bids are submitted but (i) no Bid is accepted by
the transferring Limited Partner, or (ii) if a Bid is accepted by the
transferring Limited Partner but the closing of the Transfer has not occurred by
the later of (A) the date sixty (60) days following the date of the Acceptance
Notice and (B) the date five (5) days after the receipt of all necessary
approvals from applicable Governmental Authorities, then the transferring
Limited Partner shall have the right for a period of one hundred eighty (180)
days (two hundred forty (240) days in the circumstance where the closing has not
occurred as a result of a failure of the Purchasing Partner to abide by its
obligations in connection with the closing of the Transfer) thereafter to
Transfer such Units to any Person at any price and on any terms so long as such
price is no less favorable to such transferring Limited Partner, and such terms
are no less favorable in any material respect to such transferring Limited
Partner, than the price and terms contained in the best of any Bids (based on
Bid Price and Bid Terms) received hereunder within such 30-day period following
the date of the Transfer Notice or selected as superior pursuant to
Section 10.7(c).  If such Transfer is not consummated within such 180-day or
240-day period, as the case may be (provided that, if a binding purchase
agreement has been entered into within such period but the consummation of such
Transfer has not occurred by the end of such period, then such Transfer may be
consummated within 90 days following the end of such 180-day or 240-day period),
then any subsequent Transfer by the transferring Limited Partner shall again be
subject to the right of first bid as set forth in this Section 10.7.
 
10.8           Tag-Along Right in Favor of Holders of Class B Limited
Partnership Interests.  Any Partner (including the holder of a Class B Limited
Partnership Interest) proposing to Transfer (other than by charge, pledge,
encumbrance, mortgage or other like Transfer) a Limited Partnership
 

 
30

--------------------------------------------------------------------------------

 

Interest or a General Partnership Interest that, pursuant to Section 4.8 may be
converted into a Limited Partnership Interest, to a non-Affiliate shall provide
to each holder of a Class B Limited Partnership Interest that is not an
Affiliate of the General Partner (a “Tag-Along Right Holder”), written notice of
the transferring Partner’s intention to make such Transfer (a “Tag-Along
Transfer Notice”).   The Tag-Along Transfer Notice shall set forth the price and
terms of the proposed Transfer (the “Transfer Terms”), as well as the portion
(by percentage) of the transferring Partner’s Partnership Interest (including,
where applicable, a calculation of the Limited Partnership Units into which any
General Partner Units would convert into under Section 4.8) proposed to be
Transferred to the proposed transferee (the “Subject Interest”), provided that
the representations and warranties of the Tag-Along Right Holder shall be
limited to representations and warranties as to its ownership of the Tag-Along
Interest (as hereinafter defined) and the absence of adverse claims with respect
to the Tag-Along Interest, other than the security interest in favor of the
lender or lenders to the Partnership and the restrictions on transfer contained
in the LGS Equity Investors' Agreement.  Upon receipt of the Tag-Along Transfer
Notice, each Tag-Along Right Holder shall have the right, for a period of thirty
(30) days following the date of the Tag-Along Transfer Notice, to submit to the
transferring Partner an irrevocable election to participate in the proposed
Transfer by the transferring Partner on the Transfer Terms (the “Tag-Along
Election Notice”).  Such election shall apply, as the Tag-Along Election Notice
provides, to all or any part of the same portion (by percentage) of the
Tag-Along Right Holder’s Limited Partnership Interest as the portion (by
percentage) of the transferring Partner’s Partnership Interest represented by
the Subject Interest (the “Tag-Along Interest”) (i.e., if the Subject Interest
represents thirty percent (30%) of the transferring Partner’s Partnership
Interest, the Tag-Along Interest may represent up to thirty percent (30%) of the
Partnership Interest of the Tag-Along Right Holder, as the Tag-Along Right
Holder so elects).  In the event any Tag-Along Right Holder exercises its
tag-along right under this Section 10.8, the transferring Partner will, as a
condition to its right to Transfer the Subject Interest to the proposed
transferee, cause the proposed transferee to purchase all Tag-Along Interests as
well as the Subject Interest on the Transfer Terms and at the same time.  Such
purchase shall occur no later than the later of (a) the date fifteen (15)
business days following the expiration of the 30-day period for delivering
Tag-Along Election Notices and (b) the date five (5) business days after the
receipt of all necessary approvals from applicable Governmental Authorities for
the purchase of the Subject Interest and all Tag-Along Interests.  In the event
that no Tag-Along Right Holder timely delivers a Tag-Along Election Notice, then
the transferring Partner shall be permitted to Transfer the Subject Interest to
the proposed transferee on the Transfer Terms within sixty (60) days or, if
later, the date five (5) business days after the receipt of all necessary
approvals from applicable Governmental Authorities.
 
ARTICLE XI
 
CHANGES IN THE GENERAL PARTNER
AND TRANSFERS OF GENERAL PARTNERSHIP INTERESTS


11.1           General Restrictions.  No General Partner shall Transfer all or
any part of its General Partnership Interest except as provided in this
Agreement.  Any purported Transfer of a General Partnership Interest by a
General Partner in violation of the terms of this Agreement shall void ab initio
to the extent permissible under applicable law.  To the extent that it is not
permissible under applicable law for a Transfer by a General Partner in
violation of the terms of this Agreement to be void ab initio, the transferee
shall under no circumstances be admitted as an additional or successor General
Partner, and instead shall only be entitled to receive, to the extent of the
Partnership Interest transferred, the Distributions to which the transferor
would be entitled (and provided for clarity that a transferee by means of an
unenforced charge, pledge, encumbrance,
 

 
31

--------------------------------------------------------------------------------

 

mortgage or other like Transfer shall not be entitled to any such
Distributions).  Furthermore, any purported Transfer of a General Partnership
Interest that violates the LGS Equity Investors’ Agreement (so long as such
agreement remains in effect) shall be, and shall be treated by the Partnership
and the other Partners as, void ab initio, and the purported transferee shall
(a) under no circumstances be admitted as a substitute or replacement General
Partner (or as a Limited Partner or Substitute Limited Partner), (b) not be
entitled to any rights hereunder whatsoever, including any management, voting,
veto, or information rights, and (c) not be entitled to any Distributions
whatsoever under any circumstances.  No General Partner shall request the
Partnership to grant all or any portion of any rights in any General Partnership
Interest to any Person as a result of any Transfer that is not permitted
pursuant to this Agreement or under the LGS Equity Investors’ Agreement (so long
as such agreement remains in effect).
 
11.2           Permitted Transfers.  A General Partner shall have the right to
Transfer (but not to substitute the transferee as a General Partner in such
General Partner’s stead) all or any part of such General Partner's General
Partnership Interest provided that (a) the Transfer would not result in the
“termination” of the Partnership pursuant to Section 708 of the Code, (b) except
in the case of a Transfer to an Affiliate of the transferor, the Transfer occurs
no earlier than six (6) months after the Effective Date, (c) except in the case
of a Transfer to an Affiliate of such General Partner, the remaining General
Partners (if any) and a Class B Limited Partner Majority have consented in
writing to such Transfer and the proposed transferee, (d) the Transfer complies
with the requirements of this Agreement, (e) the transferor has delivered to the
remaining General Partners (if any) and the Limited Partners an opinion of
counsel reasonably satisfactory to the remaining General Partners and the
Limited Partners that neither the Transfer nor any offering in connection
therewith is required to be registered under either the Securities Act of 1933,
as amended, or any applicable state securities laws and that such Transfer does
not adversely affect any exemption from registration that was available to the
Partnership, (f) to the extent applicable, the Transfer (and the organizational
documents of the Transferee) complies with the requirements of the LGS Lease and
the LGS Equity Investors’ Agreement, including applicable requirements to
maintain the Partnership's status as a Special Purpose Bankruptcy Remote Entity,
and the Transferee has agreed to be Party to the LGS Equity Investors’
Agreement.   Any transferee desiring to make a further Transfer of all or any
part of a General Partnership Interest shall be subject to all of the provisions
of this Article XI to the same extent and in the same manner as any General
Partner desiring to make any such Transfer.  The Limited Partners hereby agree
to not unreasonably withhold consent to any Transfer made in accordance with the
provisions of this Section 11.2 and not prohibited by Section 11.1.  A Person
shall not cease to be a General Partner upon the Transfer of all of such General
Partner's General Partnership Interest unless and until the transferee(s)
thereof has (have) been admitted to the Partnership as a successor general
partner pursuant to Section 11.5(a).  Upon such admission, the successor general
partner automatically shall be deemed to have exercised a right to carry on the
Partnership, and the Partnership shall not be deemed to have dissolved and be
required to wind up its affairs.
 
11.3           Withdrawal or Removal of a General Partner.  Except with the
prior written approval of the other General Partners (if any) and a Class B
Limited Partner Majority, no General Partner shall have the right to withdraw,
resign or retire from the Partnership.  A General Partner may not be removed by
the other Partners.
 
11.4           Effect of Withdrawal or Removal of a General Partner.  In the
event that a General Partner withdraws, resigns, or retires with the prior
written approval of the other General Partners (if any) and a Class B Limited
Partner Majority in accordance with Section 11.3, or in the
 

 
32

--------------------------------------------------------------------------------

 

event that a General Partner is the subject of a Bankruptcy Action or ceases to
be a general partner of the Partnership pursuant to the Act, the following shall
apply:
 
(a)           Such General Partner shall immediately cease to be a general
partner of the Partnership (thereby terminating all management powers, duties
and responsibilities of such General Partner) and such General Partner's
Partnership Interest shall be deemed to have been surrendered (except to the
extent it is to be purchased pursuant to subsection (d) below).
 
(b)           The remaining General Partners, if any, shall have the right and
power to continue the business of the Partnership rather than allow the
Partnership to be dissolved and its affairs wound up.  Any exercise of such
right by the remaining General Partners shall be made in writing, within sixty
(60) days following such event, and a copy thereof shall be given to each
Limited Partner.  The remaining General Partners shall cause this Agreement and
the Certificate to be duly amended and filed to reflect any such event or
continuation as and when required by the Act.
 
(c)           If the Partnership is dissolved as a result of such event and the
Partnership is wound up and terminated pursuant to the provisions of Article
XII, then such General Partner (the “Former General Partner”) shall remain
entitled to the Distributions and allocations that would otherwise be made to it
under the provisions of Articles VI and XII.  If the business of the Partnership
is continued by the remaining General Partners, if any, the Former General
Partner shall be entitled to receive from such remaining General Partners (and
not from the Partnership) the amount, in the manner and on the terms and
conditions set forth in subsection (d) below.  If the business of the
Partnership is continued by the Limited Partners pursuant to the provisions of
Section 11.5(b), the Former General Partner shall be entitled to receive from
the Partnership or the successor General Partner(s) (and not from the Limited
Partners) the amount, in the manner and on the terms and conditions set forth in
subsection (d) below.
 
(d)           Unless otherwise agreed upon by the Former General Partner and the
Person(s) specified in the last two sentences subsection (c) above (the
"Purchaser"), the amount payable to the Former General Partner by the Purchaser
shall be determined by the Accountant and shall be equal to the amount, if any,
that the Former General Partner would receive if the non-liquid assets of the
Partnership were sold for their Fair Value as of the Valuation Date (as defined
below), the Partnership was dissolved and the proceeds from the deemed sale and
all liquid assets of the Partnership as of the Valuation Date were distributed
to the Partners in accordance with the provisions of Section 6.2(c) after
compliance with Sections 6.2(a) and (b) as of such date.  The "Valuation Date"
shall mean the date of the withdrawal, resignation, or retirement of the Former
General Partner, or the date that the Former General Partner ceased to be a
general partner of the Partnership pursuant to the Act.   The Fair Value of any
non-liquid assets shall be determined by a qualified appraiser(s) selected by
the remaining General Partner, if any, or if none, by a Limited Partner
Majority.  The appraisal shall be completed and delivered to the Accountant as
soon as practicable following the Valuation Date.
 
Within fifteen  (15) days after the Fair Value of the non-liquid assets is
determined, the Accountant shall determine the amount payable to the Former
General Partner and shall give written notice thereof to the Former General
Partner, the remaining General Partners, if any, the successor General Partner,
if any, and the Limited Partners.  Payment shall occur on
 

 
33

--------------------------------------------------------------------------------

 

such date (the “Purchase Date”) as may be selected by the Purchaser, which date
shall be not more than thirty (30) days following the date the notice is given
by the Accountant.  At the closing, the Former General Partner shall execute and
deliver to the Purchaser such deeds, bills of sale, assignments and other
instruments as shall reasonably be requested by the Purchaser to effect the
transfer to the Purchaser, as of the Valuation Date, of all of the Former
General Partner's right, title and interest in its General Partnership Interest.
 
The Partnership shall pay the fees and expenses of the Accountant and appraiser
in connection with the operation of the provisions of this Section but the cost
thereby shall be taken into account by the Accountant in determining the amount
to be paid to the Former General Partner.
 
(e)           In the event the Partnership suffers damages as a result of or in
connection with any withdrawal, resignation, or retirement of a Former General
Partner, the Partnership shall be entitled to receive from the Purchaser, out of
the amount otherwise due from the Purchaser to the Former General Partner, such
portion of such amount as shall be equal to such damages or all of such amount
if less than such damages.  The rights of the Partnership under this subsection
shall be in addition to any other rights and remedies it may have by law against
the Former General Partner.
 
(f)           On the Purchase Date, the Purchaser shall agree to indemnify and
hold the Former General Partner harmless from and against any and all loss,
damage, liability or expense that the Former General Partner may incur under any
liability, debt or obligation of the Partnership that was included by the
Accountant as a Partnership liability, debt or obligation in determining the
amount payable to the Former General Partner by the Purchaser.
 
11.5           Additional or Successor General Partners.
 
(a)           The General Partner with the written approval of a Class B Limited
Partner Majority, shall have the right and power to admit to the Partnership
from time to time one or more Persons as general partners, whether as an
additional general partner or as a successor general partner; provided, however,
that no additional or successor general partner may be admitted unless such
general partner becomes a party to the LGS Equity Investors’ Agreement and the
other requirements of Section 2.3 of the LGS Equity Investors’ Agreement have
been satisfied.  If such admission is to result in a reduction or dilution of
the Percentage Interests of the Limited Partners, the reduction or dilution must
be proportionate among all Partners.
 
(b)           In the event the General Partner withdraws, resigns, retires, or
is the subject of a Bankruptcy Action or the Partnership otherwise ceases to
have any general partners for any reason (other than upon the winding up and
termination of the Partnership), the Limited Partners shall have the right and
power to continue the business of the Partnership if, within ninety (90) days
after (but effective as of) the date on which there ceases to be a general
partner, all of the Limited Partners determine in writing to so continue the
Partnership and select a successor general partner; provided, however, that no
successor general partner may be admitted unless such general partner becomes a
party to the LGS Equity Investors’ Agreement and the other requirements of
Section 2.3 of the LGS Equity Investors’ Agreement have been satisfied.
 

 
34

--------------------------------------------------------------------------------

 

(c)           The Limited Partners hereby consent to any admission made in
accordance with the provisions of this Section 11.5.  No Person shall be deemed
to be admitted as a General Partner unless and until such Person shall have
executed an instrument accepting and agreeing to be bound by all of the terms of
this Agreement and executed an amendment to the Certificate.  The General
Partners shall cause this Agreement and the Certificate to be duly amended and
filed to reflect any such admission.
 
11.6           Changes in General Partners.  The General Partners shall promptly
cause this Agreement (specifically, Exhibit A) and the Certificate to be duly
amended and filed to reflect any changes in the composition or addresses of the
General Partners.
 
ARTICLE XII
 
DISSOLUTION AND TERMINATION


12.1           Events Causing Dissolution.  Subject to Section 7.3, the
Partnership shall be dissolved upon the first to occur of the following events:
 
(a)           any sale or other disposition by the Partnership of all or
substantially all of its interests in non-liquid Partnership Properties, unless
the Partnership in connection with such disposition acquires a promissory note
or other evidence of indebtedness, in which case the Partnership shall be
dissolved following the payment of such note or other evidence of indebtedness;
 
(b)           a Bankruptcy Action occurs with respect to the Partnership;
 
(c)           the expiration of ninety (90) days after the withdrawal of the
last remaining General Partner or an event of withdrawal with respect to the
last remaining General Partner occurs, unless an election and appointment has
been made pursuant to Section 11.5(b);
 
(d)           the determination of the General Partner and a Limited Partner
Majority; or
 
(e)           except as otherwise provided herein, any other event causing a
dissolution of the Partnership under the provisions of the Act.
 
12.2           Effect of Dissolution.  Except as otherwise provided in this
Agreement, upon the dissolution of the Partnership, the General Partner (or if
there is no remaining General Partner, a liquidating trustee appointed by a
Limited Partner Majority) shall proceed to wind up, liquidate and terminate the
business and affairs of the Partnership.  In connection therewith, the General
Partner or liquidating trustee shall have the specific power and authority for,
in the name of, and on behalf of the Partnership to liquidate and reduce to cash
(to the extent necessary or advisable) the Partnership Properties as promptly as
is consistent with obtaining a reasonable value therefor, to apply and
distribute the proceeds of such liquidation and any remaining assets in
accordance with the provisions of Section 12.3, and to do any and all acts and
things authorized by, and in accordance with, the Act and other applicable laws
for the purpose of winding up and liquidation.  Notwithstanding the foregoing,
no assets shall be distributed in kind to any Limited Partner without the
consent of such Limited Partner.
 

 
35

--------------------------------------------------------------------------------

 

12.3           Application of Proceeds.  Upon the dissolution and liquidation of
the Partnership, the assets of the Partnership shall be applied and distributed
in the order of priority established in Section 6.2.
 
ARTICLE XIII
 
DISPUTE RESOLUTION


13.1           Disputes.  This Article XIII shall apply to any (a) dispute,
claim, or controversy arising out of or relating to this Agreement (whether
arising in contract, tort or otherwise, and whether arising at law or in
equity), including the performance, breach, validity, construction,
interpretation, application, enforceability or termination of this Agreement or
any of its provisions, and including with respect to whether a Partner is in
compliance with, or breach of, any provision of this Agreement, and (b) the
applicability of this Article XIII to a particular dispute, claim, or
controversy (collectively, a “Dispute”).
 
13.2           Negotiations to Resolve Disputes.  The disputing Partners will,
prior to the initiation of any claim or cause of action, each promptly appoint
an officer or representative that has settlement authority to meet (in person or
by teleconference) as soon as reasonably practicable in a good faith effort to
settle or otherwise resolve the Dispute equitably and reasonably promptly;
provided, however, that no settlement will be binding on the disputing Partners
until reduced to writing and signed by the disputing Partners.  If the Dispute
is not settled or otherwise resolved by the earlier of the date forty-five (45)
days following the first meeting of the representatives, or the date on which
the representatives unanimously agree that a settlement or other resolution of
the Dispute is not possible, then the disputing Partners may proceed as set
forth in Section 13.3.
 
13.3           Arbitration.
 
(a)           Any Dispute not resolved pursuant to Section 13.2 shall be finally
resolved by binding arbitration initiated upon the written notice (an
“Arbitration Notice”) of any disputing Partner.  The arbitration shall be
administered by the American Arbitration Association (the “AAA”) and shall be
conducted in accordance with this Agreement and the then current Commercial
Arbitration Rules of the AAA (the “AAA Rules”), and judgment on the award may be
entered in any court having jurisdiction thereof.
 
(b)           The seat of the arbitration shall be Dallas, Texas, or such other
place as the disputing Partners may agree.  The arbitrator(s) shall determine
the matters at issue in the Dispute in accordance with the substantive law of
the State of Delaware, excluding the conflicts provisions of such law.
 
(c)           In the event that any Partner’s claim or counterclaim equals or
exceeds $1,000,000, exclusive of interest or attorneys’ fees, the Dispute shall
be heard and determined by three (3) arbitrators.  Otherwise, the Dispute shall
be heard and determined by one (1) arbitrator.
 
(d)           In the event that one arbitrator shall hear the Dispute, the
disputing Partners shall attempt to agree upon a qualified individual to serve
as arbitrator.  If the disputing Partners are unable to so agree within thirty
(30) days of the Arbitration Notice, then the arbitrator shall be selected and
appointed in accordance with the AAA Rules.
 

 
36

--------------------------------------------------------------------------------

 

(e)           In the event that three arbitrators shall hear the Dispute, each
disputing Partner shall, within thirty (30) days of the Arbitration Notice,
select one person to act as an arbitrator.  The two arbitrators so selected
shall, within fifteen (15) days of their appointment, select a third arbitrator
who shall serve as the chair of the arbitral panel.  The two Partner-selected
selected arbitrators will serve in a non-neutral capacity.  The arbitrators
selected shall be qualified by education, training, and experience to hear and
determine matters in the nature of the Dispute.
 
(f)           If a Partner fails to appoint an arbitrator as provided herein, or
if the arbitrators selected by the Partners are unable or fail to agree upon a
third arbitrator within fifteen (15) days of their appointment, then that
arbitrator shall be selected and appointed in accordance with the AAA Rules.
 
(g)           Should an arbitrator die, resign, refuse to act, or become
incapable of performing his or her functions as an arbitrator, the AAA may
declare a vacancy on the panel.  The vacancy shall be filled by the method by
which that arbitrator was originally appointed.
 
(h)           The arbitrator(s) shall be bound by and shall follow the then
current American Bar Association /AAA Rules of Ethics for Arbitrators in
Commercial Disputes.
 
(i)           The arbitrator(s) shall apply this Agreement as written and
according to its plain language in all respects, and shall in no circumstances
have authority to add, delete, modify, or deviate from any of the terms of this
Agreement as written, nor shall it/they have any authority to cancel or void
this Agreement, in whole or in part, or to extend the term of this Agreement,
other than as may be expressly provided herein.
 
(j)           All awards shall be in writing and shall state the reasoning upon
which the award rests including a statement of facts and conclusions of
law.  Any award shall be made and signed by at least a majority of the
arbitrator(s).
 
(k)           Unless the Partners agree otherwise, the Partners, the
arbitrator(s), and the AAA shall treat the dispute resolution proceedings
provided for herein, any related disclosures, and the decisions of the
arbitrator(s), as confidential, except in connection with judicial proceedings
ancillary to the dispute resolution proceedings and as otherwise required by law
to protect the legal rights of a Partner.
 
13.4           Survival.  The terms of this Article XIII shall survive the
termination or expiration of this Agreement.
 
ARTICLE XIV
 
MISCELLANEOUS


14.1           Meetings.  Meetings of the Partners may be called from time to
time by the General Partner and shall be called by the General Partner upon the
written request from time to time of a Limited Partner Majority.  Unless all
Limited Partners either waive in writing notice of a meeting or are represented
at a meeting in person or by proxy, written notice of each meeting, stating its
place, day and hour of the meeting and the purpose(s) thereof, shall be given to
each Limited Partner not
 

 
37

--------------------------------------------------------------------------------

 

less than five (5) nor more than thirty (30) days before the date of such
meeting.  No meetings of the Limited Partners or the General Partner shall be
required for a group of Limited Partners or the General Partner to take any
action or make any decision, and any written document executed by the requisite
number of Limited Partners or the General Partner shall constitute the act or
decision of the Limited Partners or the General Partner.  The General Partner
shall have the right to establish reasonable rules and procedures regarding the
conduct of, and voting of the Limited Partners at, meetings of the Limited
Partners.
 
14.2           Title to Assets.  Title to the Partnership Properties shall be
held in the name of the Partnership.  No Partner shall individually have any
ownership interest or rights in the Partnership Properties, except indirectly by
virtue of such Partner's ownership of an interest in the Partnership. No Partner
shall have any right to seek or obtain a partition of the Partnership
Properties, nor shall any Partner have the right to demand and receive any
specific assets of the Partnership upon the liquidation of or any distribution
from the Partnership.  The General Partner shall execute and file such documents
as may be necessary to reflect the Partnership's ownership of the Partnership
Properties in such public offices as may be required.
 
14.3           Nature of Interest in the Partnership.  A Partner's interest in
the Partnership shall be personal property for all purposes.
 
14.4           Notices.  Any formal notice, demand, request or other
communication required or permitted to be given by this Agreement shall be
sufficient if in writing and delivered by hand or sent, postage prepaid, by
registered, certified, or express mail, or by reputable overnight courier
service, and shall be deemed given when so delivered by hand, or if mailed,
three (3) days after mailing (or one (1) business day in the case of express
mail or courier service for overnight delivery).
 
14.5           Third Party Beneficiaries.  The provisions of this Agreement are
for the exclusive benefit of the Partners, and solely with respect to Section
7.6 and Section 11.4(f), the indemnified Persons described therein.  Except for
the foregoing, this Agreement is not intended to, and does not, benefit or
create any rights in any other Person.
 
14.6           Entire Agreement.  This Agreement contains the entire agreement
among the Partners, in such capacity, relative to the formation, operation and
continuation of the Partnership.
 
14.7           Amendments.                                Except as otherwise
provided herein, any amendment to this Agreement shall require the written
approval of the General Partner and each Limited Partner; provided, however,
that this Agreement (including Schedule A) (a) may be amended by the General
Partner, without any execution of such amendment by any Limited Partner, if the
amendment could not reasonably be expected to adversely affect any Limited
Partner, or to reflect any action that the General Partner is expressly
permitted to take, or any event that otherwise properly occurs, without the
approval of any Limited Partner, and (b) may be amended by the General Partner,
with the prior written approval of a Class B Limited Partner Majority, to
reflect any action that the General Partner is expressly permitted to take with
the approval of a Class B Limited Partner Majority or to amend the definition of
“Class B Limited Partner Majority”; and, provided further that this Agreement
may not be amended in contravention of any then applicable provisions of the LGS
Lease or the LGS Equity Investors’ Agreement.
 
14.8           Governing Law.  This Agreement and the rights and obligations of
the Partners hereunder shall be subject to, governed by and interpreted in
accordance with the Act and other
 

 
38

--------------------------------------------------------------------------------

 

applicable laws of the State of Delaware, without regard to any “conflict of
laws” principles or rules that would cause the laws of any other jurisdiction to
apply.
 
14.9           Severability.  The provisions of this Agreement will be deemed
severable, and the invalidity or unenforceability of any provision in any
jurisdiction will, as to that jurisdiction, be ineffective only to the extent of
such invalidity or unenforceability, and will not affect the validity or
enforceability of that or any other provision in any other jurisdiction.  If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable in any jurisdiction, (a) a suitable
and equitable provision will be substituted for the invalid or unenforceable
provision in order to carry out in that jurisdiction, so far as may be valid and
enforceable, the intent and purpose of the invalid or unenforceable provision,
and (b) the remainder of this Agreement, and the application of that provision
to other persons or circumstances or in other jurisdictions, will not be
affected.
 
14.10           Binding Agreement.  Subject to the restrictions on the Transfer
of Partnership Interests herein contained, the provisions of this Agreement
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective heirs, personal and legal representatives, and permitted
successors and assigns.  This Agreement may be assigned by a Partner only as
part of a transfer of its Partnership Interest as permitted by the terms of this
Agreement.
 
14.11           Headings.  The article, section, subsection, and paragraph
headings contained herein are for convenience of reference only and are not
intended to define, limit, or describe the scope or intent of any provision of
this Agreement.
 
14.12           Counterparts; Electronic Delivery.  This Agreement and any
amendments hereto may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which shall constitute one
agreement that is binding upon all the parties hereto, notwithstanding that all
parties are not signatories to the same counterpart. This Agreement may be
delivered by the facsimile or other electronic transmission of signed signature
pages.
 
[signature page follows]
 

 
39

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
 

    PARTNERSHIP:              
Pinedale Corridor, LP
              By:  Pinedale GP, Inc., its General Partner                      
 /s/ David J. Schulte  

  Name:  David J. Schulte     Title:  CEO  

 
 
 

   
GENERAL PARTNER:
             
Pinedale GP, Inc.
                       /s/ David J. Schulte  

  Name: David J. Schulte     Title: CEO  

 
 
 

   
LIMITED PARTNER:
             
Ross Avenue Investments, LLC
                      /s/ Ric E. Abel  

  Name: Ric E. Abel     Title: Executive Vice President  

 
 
 
 














[Signature Page to Pinedale Corridor, LP
Amended and Restated Limited Partnership Agreement]

 
 
 
